Exhibit 10.2

 

 

 

AMENDED AND RESTATED PARTICIPATION AGREEMENT

Dated as of March 22, 2013

between

LENNOX INTERNATIONAL INC.,

as Lessee,

and

BTMU CAPITAL LEASING & FINANCE, INC., as Lessor,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

SECTION I DEFINITIONS; INTERPRETATION

     2   

SECTION II ACQUISITION AND LEASE; NATURE OF TRANSACTION

     2   

SECTION 2.1. Agreement To Acquire And Lease

     2   

SECTION 2.2. Funding and Payment of Purchase Price for Property on Closing Date

     2   

SECTION 2.3. Equity Investment Yield, Fees; Adjustment of Basic Rent

     3   

SECTION 2.4. Characterization of the Lease

     3   

SECTION 2.5. Amounts Due Under Lease

     4   

SECTION III CONDITIONS PRECEDENT

     4   

SECTION IV REPRESENTATIONS

     8   

SECTION 4.1. Representations of Lessee

     8   

SECTION 4.2. Representations Of Lessor

     13   

SECTION V COVENANTS

     14   

SECTION 5.1. Covenants of Lessee

     14   

SECTION 5.2. Covenants of Lessor

     18   

SECTION VI TRANSFERS BY LESSOR

     21   

SECTION 6.1. Transfers by Lessor

     21   

SECTION VII INDEMNIFICATION

     22   

SECTION 7.1. General Indemnification

     22   

SECTION 7.2. Environmental Indemnity

     23   

SECTION 7.3. Proceedings In Respect Of Claims

     25   

SECTION 7.4. General Tax Indemnity

     26   

SECTION 7.5. Increased Costs, Etc

     29   

SECTION VIII MISCELLANEOUS

     32   

SECTION 8.1. Survival of Agreements

     32   

SECTION 8.2. Notices

     32   

SECTION 8.3. Counterparts

     32   

SECTION 8.4. Amendments; Release

     32   

SECTION 8.5. Headings, etc

     33   

SECTION 8.6. Parties in Interest

     33   

SECTION 8.7. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS

     33   

 

- i -



--------------------------------------------------------------------------------

SECTION 8.8. Expenses

     34   

SECTION 8.9. Severability

     34   

SECTION 8.10. Limited Liability of Lessor

     35   

APPENDIX A          Definitions and Interpretation

              

SCHEDULES

  

SCHEDULE 8.2      [Not included]

          

EXHIBITS                [Not included]

                   

EXHIBIT A              Form of Environmental Audit Reliance Letter

                   

EXHIBIT B               Form of Lessor Confirmation

                   

EXHIBIT C               Form of Subordination Agreement

                   

 

- ii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED PARTICIPATION AGREEMENT

THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT, dated as of March 22, 2013
(as it may be further amended or modified from time to time in accordance with
the provisions hereof, this “Agreement”), is between LENNOX INTERNATIONAL INC.,
a Delaware corporation (together with its successors and permitted assigns,
“Lessee”), and BTMU CAPITAL LEASING & FINANCE, INC., a Delaware corporation, as
Lessor (together with its successors and assigns, the “Lessor”).

PRELIMINARY STATEMENT

A. Pursuant to the Participation Agreement, dated as of June 22, 2006 (as
amended by the First Amendment and Second Amendment, as defined below, the
“Original Participation Agreement”), entered into by and among Lennox
Procurement Company Inc., a Delaware corporation (the “Original Lessee”),
Lessee, as guarantor, BTMU Capital Corporation, a Delaware corporation (the
“Original Lessor”), MHCB (USA) Leasing and Finance Corporation, a New York
corporation (“MHCB”), as initial Lender and MHCB, as administrative agent (the
“Original Administrative Agent”), the Original Lessor acquired the Property (as
defined below), financed such acquisition with MHCB and leased the Property to
the Original Lessee pursuant to that certain Lease Agreement dated as of
June 22, 2006 (as amended by the First Amendment and Second Amendment, the
“Original Lease Agreement”). Capitalized terms used but not defined herein have
the meanings set forth in Appendix A hereto, as amended hereby.

B. Pursuant to that certain Assignment and Assumption Agreement, dated as of
September 22, 2008 (the “Assignment Agreement”), between MHCB and Compass Bank,
an Alabama banking corporation (“Compass”), MHCB assigned all of its rights and
obligations as Lender and Administrative Agent under the Original Participation
Agreement, Credit Agreement, Note and the other Operative Documents to Compass.
In connection therewith, that certain First Omnibus Amendment to Operative
Documents, dated as of September 22, 2008 (the “First Amendment”), was entered
into by and among the Original Lessee, Lessee as parent guarantor, the
Subsidiary Guarantors named therein (collectively in such capacities, the
“Guarantors”), the Original Lessor and Compass, as successor lender (the
“Lender”) and as successor administrative agent to MHCB (the “Administrative
Agent”).

C. Pursuant to that certain letter dated January 15, 2013 from the Original
Lessor to the Original Lessee (the “Second Amendment”), and agreed to by the
Guarantors, the Lender and the Administrative Agent, the Replacement Date was
modified and a Subsidiary Guarantor was conditionally released from its
guaranty.

D. In accordance with the terms and provisions of the Original Lease Agreement,
the Basic Lease Term expires on June 22, 2013 (the “Original Scheduled
Termination Date”).

E. Lessee and Lessor wish to extend the term of the Original Lease for up to six
(6) years beyond the Original Scheduled Termination Date and otherwise modify
the Original Participation Agreement and the Original Lease Agreement. In
connection therewith, (i) the Original Lessor shall transfer its interests in
the Property and the Operative Documents to its affiliate, the Lessor, (ii) the
Original Lessee shall transfer its interests as lessee under the Original Lease
Agreement and the other Operative Documents to its parent, the Lessee, (iii) the
Lessor shall increase its Equity Investment and repay the Loan in full to the
Lender, (iv) upon



--------------------------------------------------------------------------------

receipt of repayment of the Loan in full, Lender and Administrative Agent shall
release Liens securing the Loan granted under the Mortgage, Credit Agreement,
Assignment of Lease and Assignment of Guaranty, (v) the guaranties of the
Lessee, as parent guarantor, and of the Subsidiary Guarantors shall be
terminated other than with respect to any provisions which are expressly stated
to survive such termination, and (vi) Lessee and Lessor shall amend and restate
the Original Participation Agreement in accordance herewith and amend and
restate the Original Lease Agreement in accordance with the Amended and Restated
Lease Agreement, dated as of the date hereof (the “Lease”), between Lessee and
Lessor.

In consideration of the premises and mutual agreements contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Original
Participation Agreement shall be amended and restated in its entirety as
follows:

SECTION I

DEFINITIONS; INTERPRETATION

Unless the context shall otherwise require, capitalized terms used and not
defined herein shall have the meanings assigned thereto in Appendix A hereto for
all purposes hereof; and the rules of interpretation set forth in Appendix A
hereto shall apply to this Agreement.

SECTION II

ACQUISITION AND LEASE;

NATURE OF TRANSACTION

SECTION 2.1. Agreement To Acquire And Lease. Effective as of the effective date
of this Agreement (also sometimes herein referred to as the “Closing Date”),
subject to all conditions precedent in this Agreement, (i) Original Lessor is
assigning its rights under the Original Lease and other Operative Documents to
Lessor and conveying fee simple interest in the Property to Lessor, subject to
the Permitted Liens, (ii) Lessor is advancing to the Original Lessor the
Purchase Price for the Property using the proceeds of the Equity Investment and
thereby acquiring fee simple interest in the Property, subject to the Permitted
Liens, (iii) Lessor is leasing the Property to Lessee pursuant to the Lease, and
(iv) Lessee is leasing the Property from Lessor pursuant to the Lease. Also
effective as of the Closing Date, the parties to this Agreement are joining with
Original Lessor in executing the Escrow Agreement which will establish the terms
and conditions of (A) the release from escrow and delivery of Original Lessor’s
deed, which will convey the Property to Lessor, and of the Operative Documents
to Lessor, and (B) the delivery of the Purchase Price for the Property. As
provided in the Escrow Agreement, the rights and obligations of the parties
thereunder will not be subject to any conditions precedent set forth herein, nor
will they be contingent upon any delivery or release from escrow of this
Agreement or other Operative Documents. In connection with the Escrow Agreement,
Lessee will be acting and is hereby authorized to act as Lessor’s agent to
perform on its behalf any obligations that may arise under such Escrow
Agreement, other than the acceptance of the conveyance of the Property and
payment of the purchase price therefor.

SECTION 2.2. Funding and Payment of Purchase Price for Property on Closing Date.
Subject to the terms and conditions of this Agreement and the other Operative
Documents, on the Closing Date, the Lessor with its own funds in the amount of
$41,202,994.25 (such amount, the “Equity Investment”), shall acquire the
Property from the Original Lessor and lease the Property to Lessee pursuant to
the Lease.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.3. Equity Investment Yield, Fees; Adjustment of Basic Rent

(a) Yield on Equity Investment. The Equity Investment outstanding from time to
time shall accrue yield (“Yield”) at a rate equal to the LIBOR Rate plus the
Applicable Margin computed using the actual number of days elapsed and a 360-day
year. If all or a portion of the principal amount of or Yield on the Equity
Investment shall not be paid when due then, without limiting the rights of
Lessor under the Lease, such overdue amount shall, accrue yield at the Overdue
Rate from the initial due date until paid in full (as well after as before
judgment).

(b) Fees. Lessee agrees to pay the Upfront Fee to Lessor on the Closing Date.

(c) Rate Determinations. Lessor shall determine the LIBOR Rate or Alternative
Rate, as applicable, and, on each Calculation Date, any change in the Applicable
Margin, which determinations shall be conclusive absent manifest error, and
shall provide notice to Lessee of any change in the Applicable Margin.

(d) Adjustment of Basic Rent. The parties hereto acknowledge that Lessor has
entered into an Interest Rate Swap Agreement pursuant to which Lessor agreed to
pay to the counterparty thereunder the fixed payments of Basic Rent due from
Lessee pursuant to the Lease and the swap counterparty agreed to make floating
payments to the order of Lessor in amounts that are intended to be sufficient to
pay the Yield payable on the Equity Investment. The Basic Rent payable by Lessee
pursuant to the Lease was calculated on the Closing Date by reference to, among
other things, the applicable Pricing Level and such Interest Rate Swap
Agreement. The parties intend and agree that, to the extent that the Pricing
Level changes on a Calculation Date due to a change in Lessee’s Leverage Ratio,
the Basic Rent due and payable by Lessee pursuant to the Lease shall be
recalculated as of such Calculation Date by reference to, among other things,
such Interest Rate Swap Agreement and the then applicable Pricing Level and
Lessor shall produce a new schedule of Basic Rent that will be subject to the
reasonable approval of each of Lessor and Lessee. Following approval of the
adjusted schedule of Basic Rent, the Lease will be modified or supplemented to
include the adjusted schedule and thereafter Lessee shall be obligated to pay
Basic Rent in accordance with such adjusted schedule.

SECTION 2.4. Characterization of the Lease.

(a) Intent of the Parties. It is the intent of Lessee and Lessor that (1) for
the purposes of determining the proper accounting for the Lease by Lessee,
Lessor will be treated as the owner and landlord of the Leased Property and
Lessee will be treated as the tenant of the Leased Property; and (2) for income
and other tax purposes and for real estate, commercial law (including
bankruptcy) and regulatory purposes, (A) Lessee owns the Leased Property and
will be entitled to all tax benefits ordinarily available to an owner of
property similar to the Leased Property, (B) the Lease will be treated as a
financing arrangement, and (C) Lessor will be treated as a lender making a loan
to Lessee in a principal amount equal to the Lease Balance, which loan is
secured by the Leased Property. Consistent with such intent, by the provisions
set forth in the Memorandum of Lease, Lessee is granting to Lessor a lien upon
and warranting title to the Land

 

- 3 -



--------------------------------------------------------------------------------

and the Improvements and all rights, titles and interests of Lessee in and to
other Leased Property, WITH POWER OF SALE, to secure all obligations (monetary
or otherwise) of Lessee arising under or in connection with any of the Operative
Documents. Without limiting the generality of the foregoing, the parties to this
Agreement desire that their intent as set forth in this subparagraph be given
effect both in the context of any bankruptcy, insolvency or receivership
proceedings concerning Lessee or Lessor and in other contexts. Accordingly, the
parties expect that in the event of any bankruptcy, insolvency or receivership
proceedings affecting Lessee or Lessor or any enforcement or collection actions
arising out of such proceedings, the transactions evidenced by the Lease will be
characterized and treated as loans made to Lessee by Lessor, as an unrelated
third party lender to Lessee, secured by the Leased Property.

(b) Responsibility for Proper Characterization. Notwithstanding the foregoing,
Lessee acknowledges and agrees that Lessor has not made any representations or
warranties concerning the tax, financial, accounting or legal characteristics or
treatment of the Lease or other Operative Documents and that Lessee has obtained
and relied solely upon the advice of its own tax, accounting and legal advisors
concerning the Operative Documents and the accounting, tax, financial and legal
consequences of the transactions contemplated therein.

SECTION 2.5. Amounts Due Under Lease. Notwithstanding anything else to the
contrary herein, it is the intention of Lessee and Lessor that, subject to the
exceptions listed below in this section: (i) the amount and timing of Basic Rent
due and payable from time to time from Lessee under the Lease, as converted into
fixed payments pursuant to the Interest Rate Swap Agreement entered into by
Lessor on January 23, 2012, shall be equal to the aggregate payments due and
payable on each Payment Date with respect to Yield on, and any principal of, the
Equity Investment; (ii) if Lessee elects the Purchase Option or becomes
obligated to purchase the Leased Property, the outstanding principal amount of
the Equity Investment, all Yield thereon, plus all costs and any other amounts
payable by Lessee under any Operative Document and all other obligations of
Lessee owing to Lessor shall be paid in full by Lessee; (iii) if Lessee properly
elects the Remarketing Option, the principal amount of, and accrued Yield on,
the Equity Investment plus all costs and any other amounts payable by Lessee
under any Operative Document will be paid out of the Lessee Obligation; and
(iv) upon any acceleration of the Termination Date and Lessee’s obligation to
purchase the Leased Property under the Lease as a result of a Lease Event of
Default that did not arise solely from a Limiting Event, the amounts then due
and payable by Lessee under the Lease shall include all amounts necessary to pay
in full the Equity Investment and accrued Yield thereon and all other
obligations of Lessee owing to Lessor.

SECTION III

CONDITIONS PRECEDENT

The obligations of Lessor shall be subject to the fulfillment to the
satisfaction of, or waiver by, Lessee (acting directly or through its counsel)
on or prior to the Closing Date of the following conditions precedent:

(a) Documents. The following documents shall have been executed and delivered by
the respective parties thereto:

 

- 4 -



--------------------------------------------------------------------------------

(i) Deed; Bill of Sale. The form of the original Deed duly executed by the
Original Lessor and in recordable form and copies of the original Bill of Sale,
duly executed by the Original Lessor and Lessor, shall each have been delivered
to Lessor.

(ii) Memorandum of Lease. The original of the Memorandum of Lease, duly executed
by Lessee and Lessor and in recordable form, shall have been delivered to
Lessor.

(iii) This Agreement. Counterparts of this Agreement, duly executed by the
parties hereto, shall have been delivered to each of the parties hereto.

(iv) Lease. Counterparts of the Lease, duly executed by the parties thereto
shall have been delivered to each of the parties hereto.

(v) Escrow Agreement. Counterparts of the Escrow Agreement, duly executed by
Original Lessor, Title Company, Lessee and Lessor shall have been delivered to
each of the parties hereto.

(vi) Other Operative Document. Each other Operative Document, other than the
Subordination Agreements, shall have been executed and delivered to the parties
thereto.

(b) Intentionally Deleted.

(c) Title and Title Insurance. On the Closing Date, Lessor shall receive from
the Title Insurance Company an assignment of lien endorsement and a modification
endorsement to the Mortgagee Policy of Title Insurance (insuring the lien of the
mortgage contained in the Memorandum of Lease) issued to Lessor and its
successors and assigns, as amended and assigned, in each case, reasonably
acceptable in form and substance to Lessor (collectively, the “Title Policy”).
The Title Policy shall be dated as of the Closing Date or the date the
Memorandum of Lease is recorded and, to the extent permitted under Applicable
Law and included in the Mortgagee Policy of Title Insurance, shall include
coverage over the creditors’ rights exclusion and the general exceptions to such
policy and shall contain such affirmative endorsements as to mechanic’s liens,
easements and rights-of-way, encroachments, the non-violation of covenants and
restrictions, zoning, survey matters and other matters as Lessor shall
reasonably request, including, without limitation, an appropriate
“re-characterization” endorsement.

(d) Appraisal. An appraisal of the Property dated November 7, 2012 and based on
a valuation of the Property completed as of October 19, 2012 (the “Appraisal”),
paid for by Lessee; which Lessor hereby acknowledges it has received a copy of
such Appraisal and such Appraisal is satisfactory to Lessor.

(e) Environmental Audit and Related Reliance Letter. Lessor shall have received
sufficient copies of an Environmental Audit (from Terracon Consultants, Inc. or
a firm selected by Lessor and acceptable to Lessee) for the Leased Property
showing that no Hazardous Materials are present and otherwise satisfactory to
Lessor, provided, however, that if such Environmental Audit is not satisfactory
to Lessor, Lessee shall provide Lessor with a full

 

- 5 -



--------------------------------------------------------------------------------

environmental review (Phase I, and if appropriate, Phase II); and the firm that
prepared the Environmental Audit for the Leased Property shall have delivered to
Lessor a letter substantially in the form set forth on Exhibit A hereto stating
that Lessor may rely upon such firm’s Environmental Audit of the Land, it being
understood that acceptance of any such Environmental Audit shall not release or
impair Lessee’s obligations under the Operative Documents with respect to any
environmental liabilities relating to the Leased Property.

(f) Evidence of Insurance. Lessor shall have received from Lessee certificates
of insurance evidencing that the Insurance Requirements have been fully complied
with (including naming Lessor as an additional insured with respect to liability
insurance and as loss payee and mortgagee with respect to property and casualty
insurance), in form and substance satisfactory to Lessor.

(g) Lien Searches, Financing Statements. Uniform Commercial Code lien searches
shall have been performed and sufficient copies thereof delivered to Lessor,
which shall indicate to Lessor’s reasonable satisfaction that there are no Liens
(regardless of whether senior, pari passu or junior) in effect with respect to
any collateral which would be subject to the security interest granted to Lessor
pursuant to the Memorandum of Lease and UCC-1 financing statements covering such
collateral shall have been prepared, executed by the parties thereto and copies
thereof delivered to Lessor, all of which shall be in form and substance
reasonably acceptable to Lessor.

(h) Recording Fees; Transfer Taxes. Lessor shall have received satisfactory
evidence of the payment of all recording and filing fees and taxes with respect
to any recordings or filings made of the Deed, the Lease (or memorandum thereof)
and any UCC financing statements to be filed with the Secretary of State of
Delaware (or other appropriate filing office) as Lessor deems necessary or
desirable in order to protect Lessor’s interests.

(i) Lessee Opinion. The opinion of Counsel to Lessee, dated the Closing Date, in
form reasonably acceptable to Lessor.

(j) Litigation. No action or proceeding shall have been instituted or threatened
nor shall any governmental action, suit, proceeding or investigation be
instituted or threatened before any Governmental Authority, nor shall any order,
judgment or decree have been issued or proposed to be issued by any Governmental
Authority, to set aside, restrain, enjoin or prevent the performance of this
Agreement or any transaction contemplated hereby or by any other Operative
Document or which is reasonably likely to materially adversely affect the Leased
Property or any transaction contemplated by the Operative Documents or which
could reasonably be expected to result in a Material Adverse Effect.

(k) Legality. In the opinion of Lessor or its counsel, the transactions
contemplated by the Operative Documents shall not violate any Applicable Law and
no change shall have occurred or been proposed in Applicable Law that would make
it illegal for Lessor to participate in any of the transactions contemplated by
the Operative Documents.

 

- 6 -



--------------------------------------------------------------------------------

(l) No Events. (i) No Lease Event of Default, Lease Default, Significant
Casualty or Significant Condemnation shall have occurred and be continuing,
(ii) no action shall be pending or threatened by a Governmental Authority to
initiate a Condemnation or a Significant Condemnation, and (iii) there shall not
have occurred any event that could reasonably be expected to have a Material
Adverse Effect.

(m) Representations. Each representation and warranty of the Lessee contained
herein or in any other Operative Document shall be true and correct in all
material respects as though made on and as of the Closing Date.

(n) Zoning. The Leased Property complies with all applicable zoning ordinances
or similar land use restrictions.

(o) Governmental Authorizations. All authorizations, if any, required by any
Governmental Authority for the operation of the Leased Property as an office or
distribution facility, as applicable, which are presently procurable shall have
been obtained.

(p) Taxes. All Taxes payable on or prior to the Closing Date in connection with
the Property shall have been paid in full or otherwise provided for by Lessee.
All sales taxes and duties related to the transactions contemplated by the
Operative Documents due and payable as of the Closing Date have been paid or
otherwise provided for by Lessee.

(q) Intentionally Deleted.

(r) Lessee’s Resolutions and Incumbency Certificate, etc. Lessor shall have
received (x) a certificate of the Secretary or an Assistant Secretary of Lessee,
dated as of the Closing Date, attaching and certifying as to (i) the Board of
Directors’ resolution duly authorizing the execution, delivery and performance
by it of each Operative Document to which it is or will be a party, (ii) the
incumbency and signatures of persons authorized to execute and deliver such
documents on its behalf, (iii) its certificate of incorporation, certified as of
a recent date by the Secretary of State of the state of its organization,
(iv) its by-laws, and (v) good standing certificates for Lessee, dated within
thirty (30) days of the Closing Date, from the appropriate offices of (i) the
state of Lessee’s organization, and (ii) the state where the Leased Property is
located.

(s) Transaction Expenses. To the extent (if any) not paid from proceeds of the
Equity Investment, Lessee shall have paid the costs associated with the
Transaction then accrued and invoiced which Lessee has agreed to pay pursuant to
Section 8.8 hereof to the Persons entitled thereto.

(t) Existing Space Leases. Lessor shall have received evidence that each of the
tenants under the Existing Space Leases has been notified of the sale of the
Property to Lessor, Lessor’s lease of the Leased Property to Lessee pursuant to
the Lease and the assignment to and assumption by Lessee of all of the rights
and obligations of the owner of the Leased Property pursuant to the Existing
Space Leases.

(u) Lessor Confirmation. On the Closing Date, Lessor shall deliver to Lessee the
letter in the form attached hereto as Exhibit B.

 

- 7 -



--------------------------------------------------------------------------------

SECTION IV

REPRESENTATIONS

SECTION 4.1. Representations of Lessee. Effective as of the date of execution
hereof, and as of the Closing Date, Lessee represents and warrants to Lessor as
follows:

(a) Organization; Corporate Powers. Lessee (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is duly qualified as a foreign corporation and in good
standing (A) in the jurisdiction where the Leased Property is located and
(B) under the laws of each jurisdiction where such qualification is required and
where the failure to be duly qualified and in good standing would have a
Material Adverse Effect and (iii) has all requisite corporate power and
authority to own, operate and encumber its property and assets and to conduct
its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the transactions contemplated
by the Operative Documents.

(b) Authority.

(i) Lessee has the requisite corporate power and authority to execute, deliver
and perform the Operative Documents executed by it, or to be executed by it.

(ii) The execution, delivery and performance (or recording or filing, as the
case may be) of the Operative Documents and the consummation of the transactions
contemplated thereby, have been duly approved by the Board of Directors of
Lessee and no other corporate proceedings on the part of Lessee are necessary to
consummate the transactions so contemplated.

(c) Enforceability of Operative Documents. The Operative Documents executed by
Lessee, have been duly executed and delivered (or recorded or filed, as the case
may be) by Lessee, and constitute its legal, valid and binding obligation,
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or limiting creditors’ rights generally or by
equitable principles generally.

(d) Conflicts. Lessee is not subject to any Contractual Obligation or
restriction or to any order, rule, regulation, writ, injunction or decree of any
court or Governmental Authority or to any Applicable Law which materially and
adversely affects its ability to perform its obligations under the Operative
Documents. The execution, delivery and performance by Lessee of each Lessee
Document do not and will not (i) conflict or result in a breach of or constitute
a default under (A) any Applicable Law in effect as of the date of delivery of
the Lessee Documents, (B) the articles of incorporation or by-laws of Lessee,
(C) any material agreement or instrument to which Lessee is a party or by which
it is bound, or (D) any order, writ, injunction or decree of any court or other
Governmental Authority, or (ii) result in the creation or imposition of any Lien
upon Lessee’s property pursuant to such agreement or instrument.

 

- 8 -



--------------------------------------------------------------------------------

(e) Approvals. Except as have been made, obtained or given, and are in full
force and effect, no filing or registration with, consent or approval of, or
notice to, with or by any Governmental Authority, is required to authorize, or
is required in connection with, the execution, delivery and performance by
Lessee of the Operative Documents or the legality, validity, binding effect or
enforceability of any Operative Document. The execution, delivery and
performance by Lessee of each of the Operative Documents to which it is a party
do not require any consent or approval from any of Lessee’s creditors (except as
have already been obtained in writing).

(f) Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending against or, to the knowledge of
the Lessee, threatened against or affecting the Lessee or any of its
Subsidiaries (A) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (B) which in any manner draws
into question the validity or enforceability of this Agreement or any other
Operative Document.

(g) Ownership of Property. As of the Closing Date, each of Lessee and its
Subsidiaries has good title to, or valid leasehold or other appropriate legal
interests in, all of its real and personal property material to the operation of
its business, free and clear of any Liens except those Liens which would,
individually or in the aggregate, not have a Material Adverse Effect. Each of
Lessee and its Affiliates owns, or is licensed, or otherwise has the right, to
use, all patents, trademarks, service marks, trade names, copyrights,
franchises, licenses, and other intellectual property material to its business,
and the use thereof by Lessee and its Affiliates does not infringe on the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, would not have a Material Adverse Effect.

(h) Investment Company. Neither Lessee nor any of its Affiliates is required,
and will not be required as a result of the Transaction or the offer and sale of
the Equity Investment under the circumstances contemplated by this Agreement or
the other transactions contemplated by this Agreement and the other Operative
Documents, to register as an “investment company” under the Investment Company
Act of 1940, as amended, and Lessee is not “controlled” by an “investment
company” as defined in the Investment Company Act of 1940, as amended.

(i) Applicable Law and Agreements. Lessee and each of its Subsidiaries and each
Person acting on behalf of any of them is in compliance with (i) all Applicable
Law applicable to them and their respective businesses, and (ii) all indentures,
agreements or other instruments binding upon it or its properties, in each case
where the failure to so comply would have a Material Adverse Effect, either
individually or together with other such cases.

(j) Rights in Respect of the Leased Property. Neither Lessee nor any Affiliate
of Lessee is a party to any contract or agreement to sell any interest in the
Leased Property or any part thereof, other than pursuant to this Agreement and
the Lease.

 

- 9 -



--------------------------------------------------------------------------------

(k) Hazardous Materials.

(i) To the best knowledge of Lessee, there are no Hazardous Materials present
at, upon, under or within the Leased Property or released or transported to or
from the Leased Property (except in full compliance with all Applicable Law).

(ii) No Governmental Actions have been taken or are in process or, to the best
knowledge of Lessee, have been threatened with regard to the Leased Property,
which could reasonably be expected to subject the Leased Property or Lessor to
any Claims or Liens under any Environmental Law which would have a Material
Adverse Effect on Lessee or a material adverse effect on, Lessor or the Leased
Property.

(iii) Lessee has, or will obtain on or before the date required by Applicable
Law, all Environmental Permits necessary to operate the Leased Property in
accordance with Environmental Laws and is complying with and has at all times
complied with all such Environmental Permits, except to the extent the failure
to so comply would not have a Material Adverse Effect.

(iv) No notice, notification, demand, request for information, citations,
summons, complaint or order has been issued to or filed with or has been
received by Lessee, no penalty has been assessed on Lessee and, to its best
knowledge, no investigation or review is pending or threatened by any
Governmental Authority or other Person in each case relating to the Leased
Property with respect to any alleged violation or liability of Lessee under any
Environmental Law. No material notice, notification, demand, request for
information, citations, summons, complaint or order has been issued to or filed
with or has been received by any other Person, no material penalty has been
assessed on any other Person and no investigation or review is pending or, to
its best knowledge, threatened by any Governmental Authority or other Person
relating to the Leased Property with respect to any alleged material violation
or liability under any Environmental Law by any other Person.

(v) The Leased Property is presently in compliance in all material respects with
all Environmental Laws, and there are no present or, to Lessee’s best knowledge,
past facts, circumstances, activities, events, conditions or occurrences
regarding the Leased Property (including without limitation the release or
presence of Hazardous Materials) that could reasonably be anticipated to
(A) form the basis of a material Claim against the Leased Property, Lessor or
Lessee, (B) cause the Leased Property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law,
(C) require the filing or recording of any notice or restriction relating to the
presence of Hazardous Materials in the real estate records in the county or
other appropriate municipality in which the Leased Property is located, or
(D) prevent or interfere with the continued operation and maintenance of the
Leased Property as contemplated by the Operative Documents.

(l) Leased Property. The present condition and use of the Leased Property
conforms in all material respects with all conditions or requirements of all
existing permits and approvals issued with respect to the Leased Property, and
the present use of the Leased Property and Lessee’s future intended use of the
Leased Property under the Lease does not, in any material respect, violate any
Applicable Law. No notices, complaints or orders of violations or

 

- 10 -



--------------------------------------------------------------------------------

non-compliance have been issued or, to Lessee’s best knowledge, threatened or
contemplated by any Governmental Authority with respect to the Leased Property
or any present or intended future use thereof or with respect to any Significant
Condemnation or Condemnation of the Leased Property, proposed or otherwise. All
agreements, easements and other rights, public or private, which are necessary
to permit the lawful use and operation of the Leased Property as Lessee intends
to use the Leased Property under the Lease and which are necessary to permit the
lawful intended use and operation of all presently intended utilities,
driveways, roads and other means of egress and ingress to and from the same have
been, or to Lessee’s best knowledge will be, obtained and are in full force and
effect, and Lessee has no knowledge of any pending modification or cancellation
of any of the same. The only leases encumbering the Leased Property or any
portion thereof are the Lease and the Existing Space Leases.

(m) Conditions Precedent contained in the Operative Documents; Events of
Default. All conditions precedent contained in this Agreement and in the other
Operative Documents to be satisfied by Lessee have been satisfied in full or
waived in accordance with such Operative Documents. No event has occurred or
would occur after giving effect to the transactions contemplated hereby with
respect to Lessee which would constitute a Lease Default or Lease Event of
Default under the Lease.

(n) Solvency. Lessee is, and upon consummation of the transactions contemplated
by this Agreement will be, Solvent. The Transactions are in furtherance of
Lessee’s ordinary business purposes and in furtherance of its corporate purposes
with no contemplation of insolvency and with no intent to hinder, delay or
defraud any of its present or future creditors.

(o) Foreign Assets Control Regulations, etc. The use of the Equity Investment
will not violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Lessee is not (i) on the Specified Designated Nationals
List or (ii) to its knowledge, in violation of any money laundering Law,
regulation or order including Executive Order No. 13244 on Terrorist Financing,
effective September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(the “USA PATRIOT Act”).

(p) Compliance with ERISA.

(i) Lessee and each member of its Controlled Group have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither Lessee nor any member
of its Controlled Group has incurred any material liability (other than required
contributions to Plans) pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3(3) of ERISA), and no event, transaction or condition has occurred
or exists that would reasonably be expected to result in the incurrence of any
such material liability by Lessee or any member of its Controlled Group, or in
the imposition of any Lien on any of the

 

- 11 -



--------------------------------------------------------------------------------

rights, properties or assets of Lessee or any member of its Controlled Group, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to Section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

(ii) The present value of the accumulated benefit obligations under each of the
Plans that are subject to Title IV of ERISA (other than Multiemployer Plans),
determined in accordance with ASC 715 as of the end of such Plan’s most recently
ended plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than the amounts reported in the most recent Form 10-K filed
by Lessee with the SEC.

(iii) Lessee and each member of its Controlled Group have not incurred
unsatisfied withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

(iv) The expected post–retirement benefit obligation (determined as of the last
day of the Lessee’s most recently ended fiscal year in accordance with ASC 715,
without regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of Lessee and its Subsidiaries was accurately
reported in the Form 10-Q filed by Lessee with the SEC as of September 30, 2012.

(q) Financial Information. None of the consolidated financial statements for
Lessee’s Fiscal Year ending at December 31, 2012, contains any untrue statement
of a material fact or omits a material fact necessary to make the statements
contained therein not misleading, provided, however, that to the extent any such
information includes or incorporates by reference any forward-looking statement
which reflects the Lessee’s current view (as of the date such Forward-Looking
Statement is made) with respect to future events, prospects, projections or
financial performance (each, a “Forward-Looking Statement”), such
Forward-Looking Statement is subject to uncertainties and other factors which
could cause actual results to differ materially from such Forward-Looking
Statement. Lessee represents that the consolidated financial statements
specified above (i) are complete and correct in all material respects, and
(ii) have been prepared in accordance with GAAP consistently applied, except as
otherwise disclosed therein.

(r) Financial Statements; No Material Adverse Change. Lessee has furnished to
Lessor the audited consolidated balance sheet of Lessee and its Consolidated
Subsidiaries as of December 31, 2012 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended. Such
financial statements fairly present the consolidated financial condition of
Lessee and its Consolidated Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied. Since December 31, 2011, there have been no changes with respect to
Lessee or its Subsidiaries which have had or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

- 12 -



--------------------------------------------------------------------------------

(s) Disclosure. Lessee has disclosed to Lessor all agreements, instruments, and
corporate or other restrictions to which Lessee is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports (including without limitation all reports that Lessee is required to
file with the Securities and Exchange Commission), written statements
contemplated hereby, representation of Lessee contained in any Operative
Document, certificates or other information furnished by or on behalf of Lessee
to Lessor or anyone on its behalf, in connection with the negotiation of this
Agreement or any other Operative Document or delivered hereunder or thereunder
(as modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary,
provided, however, that to the extent any such information includes or
incorporates by reference any Forward-Looking Statement, such Forward-Looking
Statement is subject to uncertainties and other factors which could cause actual
results to differ materially from such Forward-Looking Statement.

(t) Taxes. Lessee and its Subsidiaries and each other Person for whose taxes
Lessee or any Subsidiaries could become liable have timely filed or caused to be
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except (i) to the extent the failure to do so
would not have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which Lessee or
such Subsidiaries, as the case may be, has set aside on its books adequate
reserves in accordance with GAAP. As of the Closing Date, the charges, accruals
and reserves on the books of Lessee and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

SECTION 4.2. Representations Of Lessor. Effective as of the date of execution
hereof and as of the Closing Date, Lessor represents and warrants to Lessee as
follows:

(a) Employee Benefit Plans. Lessor is not and will not be making its Equity
Investment hereunder, and is not performing its obligations under the Operative
Documents, with the assets of an “employee benefit plan” (as defined in
Section 3(3) of ERISA) which is subject to the fiduciary responsibility
provisions of Title I of ERISA, or of a “plan” that is subject to Section 4975
of the Code).

(b) Representations and Warranties; No Default. The representations and
warranties of Lessor set forth herein and in each of the other Operative
Documents are true and correct in all respects on and as of the Closing Date as
if made on and as of the Closing Date. Lessor is not in default with its
respective obligations under the Operative Documents.

(c) Authority of Lessor. The execution and delivery of each Operative Document
delivered by Lessor on such date and the performance of the obligations of
Lessor under each Operative Document has been duly authorized by all requisite
action of Lessor.

 

- 13 -



--------------------------------------------------------------------------------

(d) Execution and Delivery by Lessor. Each Operative Document delivered by
Lessor on such date has been duly executed and delivered by Lessor.

(e) Valid and Binding Obligations of Lessor. Each Operative Document delivered
by Lessor on such date is a legal, valid and binding obligation of Lessor,
enforceable against Lessor in accordance with its terms.

(f) No Conflict. The execution and delivery by Lessor of the Lease, this
Agreement and each other Operative Document to which Lessor is or will be a
party, are not or will not be, and the performance by Lessor of its obligations
under each will not be, inconsistent with its organizational documents, do not
and will not contravene any Applicable Law and do not and will not contravene
any provision of, or constitute a default under, any contractual obligation of
Lessor, do not and will not require the consent or approval of, the giving of
notice to, the registration with or taking of any action in respect of or by,
any Governmental Authority, except such as have been obtained, given or
accomplished, and Lessor possesses all requisite regulatory authority to
undertake and perform its obligations under the Operative Documents.

(g) Litigation. There are no pending or, to the knowledge of Lessor, threatened
actions or proceeds against Lessor before any Governmental Authority with
respect to any Operative Documents or that would have a material adverse effect
upon the ability of Lessor to perform its obligations under this Agreement or
any other Operative Documents to which it is or will be a party.

(h) Lessor Liens. No Lessor Liens exist on the Closing Date, and the execution,
delivery and performance by Lessor of this Agreement or any other Operative
Document to which it is or will be a party will not subject the Leased Property,
or any portion thereof, to any Lessor Liens.

SECTION V

COVENANTS

SECTION 5.1. Covenants of Lessee

(a) Qualification to do Business. Lessee shall remain qualified to do business
in the state where the Leased Property is located.

(b) Intentionally Deleted.

(c) Intentionally Deleted.

(d) Intentionally Deleted.

(e) Payments. Lessee covenants that (A) Basic Rent as defined in and payable
under the Lease shall be in amounts sufficient from time to time to pay
(together with the Supplemental Rent) all interest, costs and other charges due
under this Agreement (including, without limitation, amounts payable with
respect to the Equity Investment, Taxes, all other charges and costs payable
pursuant to Sections 2 and 7 of this Agreement) on the dates when any such
interest or other charges are due thereunder; (B) the Lease Balance from time to
time shall

 

- 14 -



--------------------------------------------------------------------------------

not be less than the sum of the aggregate amount of the Equity Investment; and
(C) the sum of the Lessee Obligation and Lessor Residual Risk Amount shall at
all times during the term of the Lease be sufficient to pay the entire
outstanding principal amount of the Equity Investment.

(f) Use of Proceeds. No part of the proceeds of the Equity Investment will be
used, whether directly or indirectly, for the purchase or carrying of any
“margin stock” or to extend credit to others for such purpose or for any purpose
that would violate any rule or regulation of the Board of Governors of the
Federal Reserve System, including Regulations T, U or X.

(g) Additional Required Appraisals. If, as a result of any change in Applicable
Law after the date hereof applicable to Lessor, an appraisal of the Leased
Property is required during the Basic Lease Term under Applicable Law with
respect to Lessor’s interest therein, or the Operative Documents, then Lessee
shall pay the cost of such appraisal.

(h) Intentionally Deleted.

(i) Visitation, Inspection, Etc. Lessee will, and will cause each of its
Subsidiaries to, permit any representative of Lessor, at such Person’s expense
except following a Lease Default or Lease Event of Default, to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as Lessor may reasonably request after
reasonable prior notice to the Lessee; provided, however, if a Lease Event of
Default has occurred and is continuing, no prior notice shall be required and
all of the foregoing shall be at Lessee’s expense.

(j) Information. Lessee will furnish to Lessor such information relating to the
business, affairs and financial condition of Lessee and its Subsidiaries as
Lessor may from time to time reasonably request, provided, however, Lessor will
keep all such information strictly confidential, except for such disclosure as
may be required by Applicable Law or disclosures to advisors, accountants and
bank regulators.

(k) Further Assurances. Upon the written request of Lessor, Lessee, at its own
cost and expense, will cause all financing statements (including precautionary
financing statements), fixture filings and other similar documents, to be
recorded or filed at such places and times in such manner, as may be necessary
to preserve, protect and perfect the interest of Lessor in the Leased Property
as contemplated by the Operative Documents.

(l) Subordination Agreements. Not later than forty-five (45) days after the
Closing Date, Lessee shall obtain and deliver to Lessor fully executed
Subordination Agreements in the form attached hereto as Exhibit C, provided
however that failure of Lessee to deliver the Subordination Agreements as
required hereby shall not constitute a Lease Event of Default.

(m) Certificates. Lessee agrees that from time to time so long as this Agreement
and the other Operative Documents are in effect but not more frequently than
annually, except upon and after the occurrence and continuance of a Lease
Default or Lease Event of Default, it will promptly, but in no event later than
fifteen (15) days after request by Lessor, execute, acknowledge and deliver to
Lessor a certificate stating: (i) that the Lease is

 

- 15 -



--------------------------------------------------------------------------------

unmodified and in full force and effect (or if there have been modifications,
that the Lease is in full force and effect as modified, and identifying such
modification agreements); (ii) whether or not there is an existing Lease Default
or Lease Event of Default and, if there is any such Lease Default or Lease Event
of Default, specifying the nature and extent thereof and actions, if any, that
are being taken to cure such Lease Default or Lease Event of Default; and
(iii) whether or not Lessee believes there to be any setoffs, defenses or
counterclaims against enforcement of the obligations to be performed hereunder
existing in favor of Lessee.

(n) Provisions of the Lennox Revolver Incorporated by Reference. Lessee shall at
all times comply with the following Sections of the Lennox Revolver (as
construed for purposes of this subsection in accordance with the provisions set
forth below), all of which Sections are hereby incorporated by reference:

(1) Section 5.01 (which is titled “Financial Statements and Other Information”),
subject to the qualification that (x) references therein to the “Administrative
Agent” shall be deemed to refer to Lessor and (y) references therein to “Lender”
or “Lenders” shall be deemed to refer to Lessor;

(2) Sections 5.02(a) and (c) (which is titled “Notices of Material Events”),
subject to the qualification that (x) references therein to the “Administrative
Agent” shall be deemed to refer to Lessor and (y) references therein to “Lender”
shall be deemed to refer to Lessor;

(3) Section 5.03 (which is titled “Existence; Conduct of Business”);

(4) Section 5.04 (which is titled “Payment of Obligations”);

(5) Section 5.05 (which is titled “Maintenance of Properties”);

(6) Section 5.06 (which is titled “Insurance”);

(7) Section 5.08 (which is titled “Books and Records; Inspection and Audit
Rights”), subject to the qualification that (x) references therein to the
“Administrative Agent” shall be deemed to refer to Lessor and (y) references
therein to “Lender” or “Lenders” shall be deemed to refer to Lessor;

(8) Section 5.09 (which is titled “Compliance with Laws”);

(9) Section 5.11 (which is titled “New Material Subsidiaries”), subject to the
qualification that (x) references therein to the “Administrative Agent” shall be
deemed to refer to Lessor and (y) references therein to “Lenders” shall be
deemed to refer to Lessor;

(10) Section 6.01 (which is titled “Indebtedness; Certain Equity Securities”),
subject to the qualification that references therein to the “Administrative
Agent” shall be deemed to refer to Lessor;

(11) Section 6.02 (which is titled “Liens”);

 

- 16 -



--------------------------------------------------------------------------------

(12) Section 6.03 (which is titled “Fundamental Changes”), subject to the
qualification that, immediately upon the expiration or termination of the Lennox
Revolver, (x) references in clause (a)(iii) thereof to “an acquisition permitted
by Section 6.04” shall be deemed to be replaced by the phrase “in connection
with any acquisition” and (y) the proviso at the end of clause (a) shall be
deemed to have been deleted;

(13) Section 6.05 (which is titled “Asset Sales”);

(14) Section 6.08 (which is titled “Restricted Payments”), subject to the
qualification that the provisions thereof shall not apply to any of the
Operative Documents;

(15) Section 6.09 (which is titled “Transactions with Affiliates”);

(16) Section 6.10 (which is titled “Restrictive Agreements”), subject to the
qualification that the provisions thereof shall not apply to any of the
Operative Documents; and

(17) Article 7 (which is titled “Financial Covenants”), subject to the
qualification that references therein to the “Administrative Agent”, the
“Issuing Bank” and the “Lenders” shall in each case be deemed to refer to Lessor

provided, however, (i) notwithstanding anything to the contrary set forth above,
Sections 6.01 (which is titled “Indebtedness; Certain Equity Securities”), 6.02
(which is titled “Liens”) and 6.08 (which is titled “Restricted Payments”) of
the Lennox Revolver shall not be deemed to be incorporated by reference into
Section 5.1(n) of this Agreement until and unless the Lennox Revolver shall
expire or terminate, whereupon immediately following such expiration or
termination such Sections will automatically be deemed to be incorporated by
reference into Section 5.1(n) of this Agreement (subject to the qualifications
set forth above) without any action being taken by Lessor or Lessee, and
(ii) notwithstanding the incorporation of Section 6.09 of the Lennox Revolver
into this Agreement by reference, for purposes of this Agreement, such
Section 6.09 will not be construed to restrict any payments or transactions
between Lessee and any Subsidiary or between any Subsidiaries of Lessee that,
according to Section 6.10 of the Lennox Revolver, are not to be restricted.

For purposes of determining requirements, calculations, Lease Defaults or Lease
Events of Default established in this Agreement or other Operative Documents by
reference to the Lennox Revolver, the Lennox Revolver will be construed as if:

• the Lennox Revolver continued indefinitely (and obligations of Lessee remained
outstanding thereunder), notwithstanding any expiration or termination thereof;

• no amendment, restatement, modification or replacement of, or waiver or
consent under, the Lennox Revolver (each, a “Lennox Revolver Amendment”) had
been executed or granted after October 21, 2011 other than a Lennox Revolver
Amendment approved in writing by Lessor; provided, however, that if the Lessor
or any of its Affiliates is a party to the Lennox Revolver and Lessor or such
Affiliate provides its

 

- 17 -



--------------------------------------------------------------------------------

consent to a Lennox Revolver Amendment, then such consent will constitute
Lessor’s written approval of such Lennox Revolver Amendment for purposes of this
Agreement and the other Operative Documents without the necessity of any further
action;

• the Lennox Revolver required Lessee to deliver to Lessor copies of the
notices, certificates and other documents required by the provisions listed
above during the time frames prescribed by such provisions for delivery to the
administrative agent or lenders under the Lennox Revolver (except that (i) in
cases where the Lennox Revolver requires notice of any Default or Event of
Default (as each are defined under the Lennox Revolver), such requirement will
be construed to require notice of a Lease Default or Lease Event of Default, and
(ii) any certificate of compliance or similar notice required of Lessee by the
Lennox Revolver will include such modifications as may be appropriate to allow
Lessor to determine compliance with the Operative Documents by Lessee and
applicable calculations required under the Operative Documents, rather than
Lessee’s compliance with the Lennox Revolver and calculations required under the
Lennox Revolver);

• the Lennox Revolver required Lessor’s approval or consent to anything for
which the Lennox Revolver requires the consent or approval of any agent or
lender thereunder, including any document, instrument or provision that any of
the Sections listed above describes as being “in form and substance satisfactory
to” (or by words of like effect) any agent or lender thereunder.”

(o) Notices. Financials. Lessee agrees to deliver (i) copies to Lessor of all
financial information that it is required to deliver pursuant to clause
(n) above, and (ii) copies to Lessor of all notices received by Lessee pursuant
to the Lennox Revolver.

SECTION 5.2. Covenants of Lessor

(a) Purchase Amount. The proceeds of the Equity Investment will be used by
Lessor solely to refinance the existing equity investment, pay-off the existing
loan in connection therewith, acquire the Leased Property, extend the term of
the Original Lease Agreement and to pay Lessee for certain closing and
transaction costs associated therewith.

(b) Liens. Lessor shall not consent to or suffer or permit any Lessor Lien
against the Leased Property, and Lessor shall promptly discharge each Lessor
Lien and shall indemnify Lessee for any diminution in value of the Leased
Property resulting from such Lessor Liens.

(c) Certificate Concerning Accounting. With respect to any Lessor other than the
original Lessor hereunder, such Lessor covenants that, as reasonably requested
by Lessee from time to time with respect to any accounting period during which
the Lease is or was in effect, Lessor will provide to Lessee confirmation of
facts concerning Lessor and its assets as is necessary to permit Lessee to
determine the proper accounting for the Lease (including updates of the facts
set forth in the representations set forth on Exhibit B hereto); except that
such Lessor will not be required by this provision to (w) provide any
information that is not in the possession or control of Lessor or its
Affiliates, (x) disclose the specific terms and conditions of its leases or

 

- 18 -



--------------------------------------------------------------------------------

other transactions with other parties or the names of such parties, (y) make
disclosures prohibited by any law applicable to Lessor or The Bank of
Tokyo-Mitsubishi UFJ, Ltd., or (z) disclose any other information that is
protected from disclosure by confidentiality provisions in favor of such other
parties or would be protected if their agreements with Lessor contained
confidentiality provisions similar in scope and substance to any confidentiality
provisions set forth in the Operative Documents for the benefit of Lessee or its
Affiliates. Lessor will represent that information provided by it pursuant to
this clause is true and complete in all material respects, but only to the
knowledge of Lessor as of the date it is provided.

(d) Further Assurances. During the term of the Lease, Lessor will take certain
actions set forth in clauses (I) – (X) below to facilitate the use of the Leased
Property permitted by the Lease; subject, however, to the following terms and
conditions:

(i) This subsection (d) will not impose upon Lessor the obligation to take any
action that can be taken by Lessee, Lessee’s Affiliates or anyone else other
than Lessor in its capacity as the owner of record title to the Leased Property.

(ii) Lessor will not be required by this subsection (d) to incur any expense or
to make any payments to another Person unless Lessor has received funds from
Lessee, in excess of any other amounts due from Lessee under any of the
Operative Documents, sufficient to cover all such expenses or payments or other
Persons.

(iii) Lessor will not be required by this subsection (d) to incur or assume any
potential liability to another Person.

(iv) Lessor will have no obligations whatsoever under this subsection (d) at any
time when a Lease Default or a Lease Event of Default has occurred and is
continuing.

(v) Lessee must request any action to be taken by Lessor pursuant to this
subsection (e), and such request must be specific and in writing delivered to
Lessor.

(vi) No action may be required of Lessor pursuant to this subsection (d) that
could constitute a violation of any Applicable Laws or compromise or constitute
a waiver of Lessor’s rights under other provisions of this Agreement or any of
the other Operative Documents or that for any other reason is reasonably
objectionable to Lessor.

During the Basic Lease Term, if reasonably requested by Lessee and subject to
the conditions listed above, Lessor will execute or consent to, or exercise or
assist Lessee to exercise rights under any: (I) grant of easements, licenses,
rights of way, and other rights in the nature of easements encumbering the Land
or the Improvements, (II) release, relocation or termination of easements,
licenses, rights of way or other rights in the nature of easements which are for
the benefit of the Land or Improvements or any portion thereof, (III) dedication
or transfer of portions of the Land not improved with a building, for road,
highway or other public purposes, (IV) agreements (other than with Lessee or its
Affiliates) for the use and maintenance of common areas, for reciprocal rights
of parking, ingress and egress and amendments to any covenants and restrictions
affecting the Land or any portion thereof, (V) documents required to create or
administer a governmental special benefit district or assessment district for
public improvements and collection of special assessments, (VI) instruments
necessary or desirable for

 

- 19 -



--------------------------------------------------------------------------------

the exercise or enforcement of rights or performance of obligations under any
Permitted Liens or any contract, permit, license, franchise or other right
included within the term “Leased Property”, (VII) modifications of Permitted
Encumbrances, (VIII) permit applications or other documents required to
accommodate any construction permitted by the Lease, (IX) confirmations of
Lessee’s rights under any particular provisions of the Operative Documents which
Lessee may wish to provide to a third party, or (X) tract or parcel map
subdividing the Land into lots or parcels or adjusting boundaries between lots.
However, the determination of whether any such action is reasonably requested or
reasonably objectionable to Lessor may depend in whole or in part upon the
extent to which the requested action may result in a lien to secure payment or
performance obligations against Lessor’s interest in the Leased Property, may
cause the value of the Leased Property to be less than the Lease Balance (after
taking into account any payments made against the Lease Balance that may result
from such action), or may impose upon Lessor any present or future obligations
greater than the obligations Lessor is willing to accept, despite the
indemnifications provided by Lessee herein.

Any and all Claims incurred by Lessor because of any action taken pursuant to
this subsection (d) will be the responsibility of Lessee.

(e) Actions Permitted by Lessee Without Lessor’s Consent. No refusal by Lessor
to execute or join in the execution of any agreement, application or other
document requested by Lessee pursuant to the preceding subsection (d) will
prevent Lessee from itself executing such agreement, application or other
document, so long as Lessee is not purporting to act for Lessor and does not
thereby create or expand any obligations or restrictions that encumber Lessor’s
title to the Leased Property. Further, so long as no Lease Default or Lease
Event of Default has occurred and is continuing, Lessee shall do the following
in Lessee’s own name and to the exclusion of Lessor during the Basic Lease Term:

(i) perform obligations arising under and exercise and enforce the rights of
Lessee or the owner of the Leased Property under the Original Purchase Agreement
from One Lake Park, L.L.C. or under Permitted Liens that existed prior to the
execution and delivery of the Operative Documents (including the right to
receive rents payable pursuant to the Existing Space Leases and to enforce or
terminate any Existing Space Lease in the event of any default by the tenant
thereunder and including all obligations of the lessor under the Existing Space
Leases); and

(ii) perform obligations arising under and exercise and enforce the rights of
Lessee or the owner of the Leased Property with respect to any warranty given by
any contractor who has in the past or may during the term of the Lease
construct, repair, replace or service any Improvements (including roof, HVAC and
elevators) or any building permits given with respect to the Leased Property.

(f) Waiver of Landlord’s Liens. Lessor waives any security interest, statutory
landlord’s lien or other interest Lessor may have in or against computer
equipment and other tangible personal property placed on the Land from time to
time that Lessee or its Affiliates own or lease from other lessors and which do
not constitute Leased Property; however, Lessor does not waive its interest in
or rights with respect to equipment or other property included within the
“Improvements” as described in the definition thereof. Although computer
equipment or other

 

- 20 -



--------------------------------------------------------------------------------

tangible personal property may be “bolted down” or otherwise firmly affixed to
Improvements, it will not by reason thereof become part of the Improvements if
it can be removed without causing structural or other material damage to the
Improvements and without rendering HVAC or other major building systems
inoperative and if it does not otherwise constitute Improvements as provided in
the definition thereof.

Without limiting the foregoing, Lessor acknowledges that Lessee may obtain
financing from other parties for inventory, furnishings, equipment, machinery
and other personal property that is located in or about the Improvements, but
that is not included in or integral to the Leased Property, and to secure such
financing Lessee may grant a security interest under the Texas Uniform
Commercial Code in such inventory, furnishings, equipment, machinery and other
personal property. Further, Lessor acknowledges that the lenders providing such
financing may require confirmation from Lessor of its agreements concerning
landlord’s liens and other matters set forth in this subclause (f), and if
reasonably requested by Lessee, Lessor will provide such confirmation.

(g) Confirmation by Lessor. Upon reasonable advance request by Lessee in
connection with Lessee’s preparation of its annual audited financial statements,
Lessor shall deliver to Lessee a letter in the form attached hereto as Exhibit
B.

SECTION VI

TRANSFERS BY LESSOR

SECTION 6.1. Transfers by Lessor. Lessor shall not assign, convey or otherwise
transfer all or any portion of its right, title or interest in, to or under the
Operative Documents or the Leased Property except (a) as provided in the
Operative Documents or (b) to The Bank of Tokyo-Mitsubishi UFJ, Ltd. or to
another bank, investment bank, trust company, capital company, leasing company,
insurance company, finance company, commercial credit corporation, pension fund,
“qualified institutional buyer” or accredited investors as each are defined
under the Securities Act, or other financial institution, or (c) to any of
successors or Affiliates of the entities listed in the preceding clause (b) that
(1) is organized under the laws of the United States, any state thereof or the
District of Columbia, (2) that has a combined capital and surplus (after
deduction of the amount of intangible assets) or, if applicable, consolidated
tangible net worth, of not less than $50,000,000, and (3) in the case of a
transfer by Lessor, can make and does make the statements to Lessee set forth on
Exhibit B attached hereto; provided, however, that if any such transfer includes
the transfer of legal title to the Leased Property, Lessor shall have provided
Lessee with at least fifteen (15) days prior notice of its intention to convey
such title to the Leased Property, together with such information regarding the
proposed transferee as is reasonably requested by Lessee, and Lessee shall not
have elected to exercise its purchase option as provided in the Lease. However,
nothing in this provision will be construed to prevent Lessor from contractually
sharing risks or rewards of the Transaction with third parties (participants)
that are not made parties to the Operative Documents.

 

- 21 -



--------------------------------------------------------------------------------

SECTION VII

INDEMNIFICATION

SECTION 7.1. General Indemnification. Lessee agrees, whether or not any of the
transactions contemplated hereby shall be consummated, to assume liability for,
and to indemnify, protect, defend, save and hold harmless each Indemnitee, on an
After-Tax Basis, from and against, any and all Claims that may be imposed on,
incurred by or asserted, or threatened to be asserted, against such Indemnitee
(whether because of action or omission by such Indemnitee or otherwise), whether
or not such Indemnitee shall also be indemnified as to any such Claim by any
other Person and whether or not such Claim arises or accrues prior to any
Closing Date or after the Termination Date, in any way relating to or arising
out of:

(a) the Transaction, any of the Operative Documents or any of the transactions,
agreements or instruments contemplated thereby or by the Original Participation
Agreement, and any amendment, modification or waiver in respect thereof; or

(b) the Leased Property or any part thereof or interest therein;

(c) the purchase, design, construction, preparation, installation, inspection,
delivery, non-delivery, acceptance, rejection, ownership, management,
possession, operation, rental, lease, sublease, repossession, maintenance,
repair, alteration, modification, addition, substitution, storage, transfer of
title, redelivery, use, financing, refinancing, disposition, operation,
condition, sale (including, without limitation, any sale pursuant to the Lease),
return or other disposition of all or any part of any interest in the Leased
Property or the imposition of any Lien (or incurring of any liability to refund
or pay over any amount as a result of any Lien) thereon or on any other
collateral securing the Equity Investment, including, without limitation:
(1) Claims or penalties arising from any violation or alleged violation of law
or in tort (strict liability or otherwise), (2) latent or other defects, whether
or not discoverable, (3) any Claim based upon a violation or alleged violation
of the terms of any restriction, easement, condition or covenant or other matter
affecting title to the Leased Property or any part thereof, (4) the making of
any Alterations in violation of any standards imposed by any insurance policies
required to be maintained by Lessee pursuant to the Lease which are in effect at
any time with respect to the Leased Property or any part thereof, (5) any Claim
for patent, trademark or copyright infringement, (6) Claims arising from any
public improvements with respect to the Leased Property resulting in any charge
or special assessments being levied against the Leased Property or any Claim for
utility “tap-in” fees, and (7) Claims for personal injury or real or personal
property damage occurring, or allegedly occurring, on the Land, Improvements or
Leased Property;

(d) the offer, issuance, sale or delivery of the Equity Investment;

(e) the breach or alleged breach by Lessee of any representation or warranty
made by it or deemed made by it in any Operative Document or any certificate
required to be delivered by any Operative Document;

(f) the retaining or employment of any broker, finder or financial advisor by
Lessee to act on its behalf in connection with this Agreement, or the incurring
of any fees or commissions to which Lessor might be subjected by virtue of their
entering into the transactions contemplated by this Agreement;

 

- 22 -



--------------------------------------------------------------------------------

(g) the existence of any Lien on or with respect to the Leased Property, any
Basic Rent or Supplemental Rent, title thereto, or any interest therein,
including any Liens which arise out of the possession, use, occupancy,
construction, repair or rebuilding of the Leased Property or by reason of labor
or materials furnished or claimed to have been furnished to Lessee, or any of
its contractors or agents or by reason of the financing of any personality or
equipment purchased or leased by Lessee or Alterations constructed by Lessee,
except in all cases the Liens listed as item (a) in the definition of Permitted
Liens;

(h) the transactions contemplated hereby or by any other Operative Document, in
respect of the application of Parts 4 and 5 of Subtitle B of Title I of ERISA,
or any prohibited transaction described in Section 4975(c) of the Code; or

(i) any Breakage Costs;

provided, however, Lessee shall not be required to indemnify any Indemnitee
under this Section 7.1 for any of the following: (1) any Claim to the extent
that such Claim results from the willful misconduct or gross negligence of such
Indemnitee, (2) any Claim resulting from Lessor Liens which Lessor is
responsible for discharging under the Operative Documents, (3) without limiting
the provisions of Section 7.2, any Claim related to the Leased Property to the
extent attributable to acts or events occurring after the expiration of the
Basic Lease Term and the return of the Leased Property to Lessor so long as
Lessor is not exercising remedies against Lessee in respect of the Operative
Documents, (4) any Claim to the extent that such Claim results from the breach
by Lessor of any covenant, representation or warranty made by it in any
Operative Document, and (5) Taxes (it being understood that Section 7.4, rather
than this Section 7.1, will govern Lessee’s obligations in regard to Taxes). It
is expressly understood and agreed that the indemnity provided for herein shall
survive the expiration or termination of, and shall be separate and independent
from any other remedy under this Agreement, the Lease or any other Operative
Document.

SECTION 7.2. Environmental Indemnity. In addition to and without limitation of
Section 7.1, Lessee agrees to indemnify, hold harmless and defend each
Indemnitee from and against any and all claims (including without limitation
third party claims for personal injury or real or personal property damage),
losses (including but not limited to any loss of value of the Leased Property),
damages, liabilities, fines, penalties, charges, suits, settlements, demands,
administrative and judicial proceedings (including informal proceedings) and
orders, judgments, remedial action, requirements, enforcement actions of any
kind, and all reasonable costs and expenses incurred in connection therewith
(including, but not limited to, reasonable attorneys’ and/or paralegals’ fees
and expenses), including, but not limited to, all costs incurred in connection
with any investigation or monitoring of site conditions or any clean-up,
remedial, removal or restoration work by any federal, state or local government
agency, arising directly or indirectly, in whole or in part, out of

 

- 23 -



--------------------------------------------------------------------------------

(i) the presence in, on or under the Leased Property of any Hazardous Materials,
or any releases or discharges of any Hazardous Materials in, on, under, from or
onto the Leased Property,

(ii) any activity, including, without limitation, construction, carried on or
undertaken on or off the Leased Property, and whether by Lessee or any
predecessor in title or any employees, agents, contractors or subcontractors of
Lessee or any predecessor in title, or any other Persons, in connection with the
handling, treatment, removal, storage, decontamination, clean-up, transport or
disposal of any Hazardous Materials that at any time are located or present on
or under or that at any time migrate, flow, percolate, diffuse or in any way
move onto or under the Leased Property,

(iii) to the extent related in any way to the Leased Property, loss of or damage
to any property or the environment (including, without limitation, clean-up
costs, response costs, remediation and removal costs, cost of corrective action,
costs of financial assurance, fines and penalties and natural resource damages),
or death or injury to any Person, and all expenses associated with the
protection of wildlife, aquatic species, vegetation, flora and fauna, and any
mitigative action required by or under Environmental Laws,

(iv) to the extent related in any way to the Leased Property any claim
concerning lack of compliance with Environmental Laws, or any act or omission
causing an environmental condition that requires remediation or would allow any
governmental agency to record a lien or encumbrance on the land records, or

(v) any residual contamination in, on or under the Leased Property, or affecting
any natural resources, and to any contamination of any property or natural
resources arising in connection with the generation, use, handling, storage,
transport or disposal of any such Hazardous Materials; in each case irrespective
of whether any of such activities were or will be undertaken in accordance with
applicable laws, regulations, codes and ordinances; in any case with respect to
the matters described in the foregoing clauses (i) through (v) that arise or
occur prior to or during the Basic Lease Term, at any time during which Lessee
or any Affiliate thereof owns any interest in or otherwise occupies or possesses
the Leased Property or any portion thereof, or during any period after and
during the continuance of any Lease Event of Default;

provided, however, Lessee shall be not required to indemnify any Indemnitee
under this Section 7.2 for (1) any Claim to the extent that such Claim results
from the willful misconduct or gross negligence of such Indemnitee and (2) any
Claim to the extent attributable to acts or events occurring after the
expiration of the Basic Lease Term and the return of the Leased Property to
Lessor pursuant to the Basic Lease. It is expressly understood and agreed that
the indemnity provided for herein shall survive the expiration or termination of
and shall be separate and independent from any other remedy under this
Agreement, the Lease or any other Operative Document.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 7.3. Proceedings In Respect Of Claims. With respect to any amount that
Lessee is requested by an Indemnitee to pay by reason of Section 7.1 or 7.2,
such Indemnitee shall, if so requested by Lessee and prior to any payment,
submit such additional information to Lessee as Lessee may reasonably request
and which is in the possession of such Indemnitee to substantiate properly the
requested payment. In case any action, suit or proceeding shall be brought
against any Indemnitee, such Indemnitee shall notify Lessee of the commencement
thereof, and Lessee shall be entitled, at its expense, to participate in, and,
to the extent that Lessee desires to, assume and control the defense thereof
with counsel reasonably satisfactory to such Indemnitee; provided, however, that
such Indemnitee may pursue a motion to dismiss such Indemnitee from such action,
suit or proceeding with counsel of such Indemnitee’s choice at Lessee’s expense;
and provided further that Lessee may assume and control the defense of such
proceeding only if Lessee shall have acknowledged in writing its obligations to
fully indemnify such Indemnitee (on and subject to the terms and conditions
hereof) in respect of such action, suit or proceeding, Lessee shall pay all
costs and expenses related to such action, suit or proceeding as and when
incurred and Lessee shall keep such Indemnitee fully apprised of the status of
such action suit or proceeding and shall provide such Indemnitee with all
information with respect to such action suit or proceeding as such Indemnitee
shall reasonably request; and, provided further, that Lessee shall not be
entitled to assume and control the defense of any such action, suit or
proceeding if and to the extent that, (A) in the reasonable opinion of such
Indemnitee, (x) such action, suit or proceeding involves any risk of imposition
of criminal liability or any material risk of material civil liability (in
excess of the amount of any liability insurance coverage maintained in favor of
such Indemnitee) on such Indemnitee or (y) such action, suit or proceeding will
involve a material risk of the sale, forfeiture or loss of, the Leased Property
or any material part thereof unless Lessee shall have posted a bond or other
security satisfactory to the relevant Indemnitees in respect to such risk or
(z) the control of such action, suit or proceeding would involve an actual or
potential conflict of interest, or (B) such proceeding involves Claims not fully
indemnified by Lessee which Lessee and the Indemnitee have been unable to sever
from the indemnified claim(s), or (C) a Lease Event of Default has occurred and
is continuing. The Indemnitee may participate in a reasonable manner at its own
expense and with its own counsel in any proceeding conducted by a Lessee in
accordance with the foregoing.

If Lessee fails to fulfill the conditions to Lessee’s assuming the defense of
any claim on or prior to the date that is fifteen (15) days prior to the date
that an answer or response is required, the Indemnitee may undertake such
defense, at Lessee’s expense.

Lessee shall not enter into any settlement or other compromise with respect to
any Claim which is entitled to be indemnified under Section 7.1 or 7.2 without
the prior written consent of the related Indemnitee, which consent shall not be
unreasonably withheld. Unless a Lease Event of Default shall have occurred and
be continuing, no Indemnitee shall enter into any settlement or other compromise
with respect to any claim which is entitled to be indemnified under Section 7.1
or 7.2 without the prior written consent of Lessee, which consent shall not be
unreasonably withheld, unless such Indemnitee waives its right to be indemnified
under Section 7.1 or 7.2 with respect to such Claim.

Upon payment in full of any Claim by Lessee pursuant to Section 7.1 or 7.2 to or
on behalf of an Indemnitee, Lessee, without any further action, shall be
subrogated to any and all claims that such Indemnitee may have relating thereto
(other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense), and such Indemnitee shall execute such
instruments of assignment and conveyance, evidence of claims and payment and
such other documents, instruments and agreements as may be reasonably necessary
to preserve any such claims and otherwise cooperate with Lessee and give such
further assurances as are reasonably necessary or advisable to enable Lessee
vigorously to pursue such claims.

 

- 25 -



--------------------------------------------------------------------------------

Any amount payable to an Indemnitee pursuant to Section 7.1 or 7.2 shall be paid
to such Indemnitee promptly upon, but in no event later than thirty (30) days
after, receipt of a written demand therefor from such Indemnitee, accompanied by
a written statement describing in reasonable detail the basis for such indemnity
and the computation of the amount so payable.

If for any reason the indemnification provided for in Section 7.1 or 7.2 is
unavailable to an Indemnitee or is insufficient to hold an Indemnitee harmless
from any Claim intended to be covered thereby, then Lessee agrees to contribute
to the amount paid or payable by such Indemnitee as a result of such Claim in
such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnitee on the one hand and by Lessee on the other hand but
also the relative fault of such Indemnitee as well as any other relevant
equitable considerations. It is expressly understood and agreed that the right
to contribution provided for herein shall survive the expiration or termination
of and shall be separate and independent from any other remedy under this
Agreement, the Lease or any other Operative Document.

SECTION 7.4. General Tax Indemnity

(a) Lessee agrees, whether or not any of the transactions contemplated hereby
shall be consummated, to assume liability for, pay or cause to be paid,
indemnify and save each Indemnitee, on an After Tax Basis, harmless from and
against any and all Impositions.

(b) Contests. If a written claim for payment is made by any taxing authority
against an Indemnitee for any Imposition with respect to which Lessee may be
liable for indemnity pursuant to this Section 7.4, such Indemnitee shall give
Lessee written notice of such claim promptly after its receipt, and shall
furnish Lessee with copies of such claim and all other writings received from
the taxing authority to the extent relating to such claim. The Indemnitee shall
not pay such claim until at least thirty (30) days after providing Lessee with
such written notice, unless required to do so by law or regulation. Subject to
the conditions set forth in the following paragraph, Lessee shall be entitled to
contest (acting through counsel selected by Lessee and reasonably acceptable to
the Indemnitee), and control the contest of, any such claim with respect to an
Imposition (a “Tax Claim”) if (i) the contest of the Tax Claim may be pursued in
the name of Lessee; (ii) the contest of the Tax Claim must be pursued in the
name of the Indemnitee but can be pursued independently from any other
proceeding involving a tax liability of such Indemnitee for which Lessee is not
responsible or (iii) the Indemnitee requests that Lessee control such contest.
In the case of all other Tax Claims, subject to the conditions set forth in the
following paragraph, the Indemnitee shall contest the Tax Claim if Lessee shall
request that the Imposition be contested, and the following rules shall apply
with respect to such contest:

(1) the Indemnitee shall control the contest of such Tax Claim in good faith
taking into account any and all tax consequences to the Indemnitee, including,
without limitation, those associated with a recharacterization of the
transaction contemplated by the Operative Documents by any taxing authority
(acting through counsel selected by the Indemnitee and reasonably acceptable to
Lessee),

 

- 26 -



--------------------------------------------------------------------------------

(2) the Indemnitee shall not otherwise settle, compromise or abandon such
contest without Lessee’s prior written consent except as provided in the
concluding paragraph to this Section 7.4(b).

In either case, the party conducting such contest shall consult with and keep
reasonably informed the other party and its designated counsel with respect to
such Tax Claim, shall provide the other party with copies of any reports or
claims issued by the relevant auditing agents or taxing authority as well as
related portions of tax returns, and shall consider and consult in good faith
with the other party regarding any request, including but not limited to
requests (a) to resist payment of Impositions if practical and (b) not to pay
such Impositions except under protest if protest is necessary and proper (but
the decisions regarding what actions are to be taken shall be made by the
controlling party in its sole judgment).

Notwithstanding the foregoing, no contest with respect to a Tax Claim shall be
required or permitted and Lessee shall be required to pay the applicable
Impositions without contest, unless:

(1) within thirty (30) days after notice by the Indemnitee to Lessee of such Tax
Claim, Lessee shall request in writing to the Indemnitee that such Tax Claim be
contested; provided that if a shorter period is required for taking action with
respect to such Tax Claim and the Indemnitee notifies Lessee of such
requirement, Lessee shall use reasonable efforts to request such contest within
such shorter period,

(2) no Lease Event of Default has occurred and is continuing,

(3) there is no risk of sale, forfeiture or loss of, or, except in the case of a
Tax Claim involving only disputed state or local property or ad valorem taxes,
the creation of a Lien on Lessee’s interest in, the Leased Property as a result
of such Tax Claim (other than a Permitted Lien); provided that this clause
(3) shall not apply if the Lessee posts security satisfactory to the Indemnitee
in its sole discretion, or the Imposition is fully paid in either manner
specified in clause (5) below,

(4) there is no risk of imposition of any criminal penalties,

(5) if such contest involves payment of such Imposition, Lessee shall either
advance to the Indemnitee on an interest-free basis, and with no after-tax cost
to such Indemnitee, the amount of the Imposition (a “Tax Advance”) or pay such
Indemnitee the amount payable by Lessee pursuant to this Section 7.4 with
respect to such Imposition,

(6) Lessee agrees to pay (and pay on demand) and with no after-tax cost to such
Indemnitee, all reasonable costs, losses and expenses incurred by the Indemnitee
in connection with the contest of such claim (including all reasonable legal,
accounting and investigatory fees and disbursements),

 

- 27 -



--------------------------------------------------------------------------------

(7) except in the case of a Tax Claim involving only disputed state or local
property or ad valorem taxes, (A) the Indemnitee has been provided at Lessee’s
sole expense with an opinion, reasonably acceptable to such Indemnitee, of
independent tax counsel of recognized standing selected by Lessee and reasonably
acceptable to the Indemnitee to the effect that there is a reasonable basis for
contesting such Tax Claim; and (B) the amount of the disputed federal Taxes in
controversy, taking into account the amount of all similar and logically related
Impositions with respect to the transactions contemplated by the Operative
Documents that could be raised in any other year (including any future year) not
barred by the statute of limitations, exceeds $50,000;

(8) Lessee shall acknowledge in writing its liability to indemnify the
Indemnitee hereunder, on and subject to the terms and conditions hereof, in
respect of such claim if the contest is not successful, and

(9) in the case of a judicial appeal, no appeal to the U.S. Supreme Court shall
be required of the Indemnitee or shall be permitted by Lessee.

Notwithstanding anything to the contrary contained in this Section 7.4, the
Indemnitee at any time may elect to decline to take any action or any further
action with respect to a Tax Claim and may in its sole discretion settle or
compromise any contest with respect to such Tax Claim without Lessee’s consent
if the Indemnitee:

(1) waives its right to any indemnity payment by Lessee pursuant to this
Section 7.4 in respect of such Tax Claim (and any other claim for Impositions
with respect to any other taxable year and/or with respect to any other claim,
the contest of which is effectively precluded by the Indemnitee’s declination to
take action with respect to the Tax Claim), and

(2) promptly repays to Lessee any Tax Advance and any amount paid to such
Indemnitee under this Section 7.4 in respect of such Taxes, but not any costs or
expenses with respect to any such contest.

Except as provided in the preceding sentence, any such waiver shall be without
prejudice to the rights of the Indemnitee with respect to any other Tax Claim.

(c) Reports. In the case of any report, return or statement required to be filed
with respect to any Impositions that are subject to indemnification under this
Section 7.4 and of which the Lessee has knowledge, the Lessee shall promptly
notify such Indemnitee of such requirement and, at the expense of the Lessee,
(i) if the Lessee is permitted (unless otherwise requested by such Indemnitee)
by Applicable Law, timely file such report, return or statement in its own name
or (ii) if such report, return or statement is required to be in the name of or
filed by such Indemnitee or such Indemnitee otherwise requests such report,
return or such statement for filing by such Indemnitee in such manner as shall
be satisfactory to such Indemnitee and send the same to such Indemnitee for
filing no later than fifteen (15) days prior to the due date therefor. In any
case in which such Indemnitee will file any such report, return or statement,
the Lessee shall, upon written request of such Indemnitee, provide such
Indemnitee with such information as is reasonably necessary to allow such
Indemnitee to file such report, return or statement.

 

- 28 -



--------------------------------------------------------------------------------

(d) Forms. If any Indemnitee is not created or organized under the laws of the
United States or any state or political subdivision thereof, such Indemnitee
will furnish to the Lessee, to the extent required for U.S. federal income tax
purposes, Internal Revenue Service Form W-8 BEN or Form W-8 ECI or any
subsequent versions of such forms or successors thereto as evidence of such
Indemnitee’s complete exemption from the withholding of U.S. federal income tax
with respect to indebtedness of the Lessee for federal income tax purposes. Such
forms shall be delivered by such Indemnitee (i) on or before the date such
Indemnitee becomes a party to any of the Operative Documents and promptly before
the expiration, obsolescence or invalidity of any form previously delivered by
such Indemnitee and (ii) before or promptly after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Lessee pursuant to this Section 7.4, unless, in the case of either clause (i) or
(ii), as a result of the adoption of or a change in applicable law, regulation
or, in each case, the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law) (including any statute, treaty, ruling
or regulation by a governmental, judicial or taxing authority), such Indemnitee
is not entitled to provide such a form. The Lessee shall be entitled to rely on
such forms in its possession until receipt of any revised or successor form
pursuant to the preceding sentence.

SECTION 7.5. Increased Costs, Etc.

(a) Alternate Rate. Notwithstanding any other provisions herein, if any
requirement of law, regulation, order or decree or any change therein or in the
interpretation or application thereof shall make it unlawful for Lessor to make
or maintain or supply the Equity Investment at a rate based on the LIBOR Rate as
contemplated by the Operative Documents, then the Equity Investment outstanding,
if any, shall, if and when required by such law, be converted automatically to
bear interest at a rate reasonably comparable to the applicable LIBOR Rate, plus
the Applicable Margin or other applicable amount pursuant hereto or, if such
rate is not available, at the Alternative Rate. If any such conversion of the
interest or yield rate applicable to the Equity Investment is made on a day
which is not the end of a Rent Period, Lessee shall pay, on a pro rata basis, to
Lessor on such conversion date interest at the related LIBOR Rate, plus the
Applicable Margin or other applicable amount pursuant hereto on the outstanding
principal amount of the Equity Investment to the date of such automatic
conversion and, upon the request of Lessor, shall pay to Lessor such other
amount or amounts as may be necessary to compensate such party for any loss or
expense which such party deems to be material and which has been sustained or
incurred by such party as a result of such conversion. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by a
Lessor to Lessee shall be conclusive absent manifest error. As soon as
practicable, Lessor shall notify Lessee of any event of which it has knowledge
occurring after the date of this Agreement, which will cause or is likely to
cause a conversion of the interest or yield rate applicable to the Equity
Investment pursuant to this Section 7.5, and Lessor shall designate a different
funding office or take such other action to avoid the need for, or to reduce the
amount of compensation related to, such conversion of the interest or yield rate
applicable to Purchase Amounts which would not, in the sole opinion of Lessor,
be otherwise disadvantageous to the Lessor.

 

- 29 -



--------------------------------------------------------------------------------

(b) Regulatory Changes. If any Regulatory Change occurring after the date
hereof:

(i) shall subject Lessor to any tax, duty or other charge with respect to the
Equity Investment (or its participation therein) or Lessor’s obligations or
right to acquire or hold the Equity Investment, as applicable or to provide
funding, liquidity, credit or asset purchase support to a commercial paper
conduit in respect of any of the foregoing (or with respect to its participation
in any of the foregoing) or shall change the basis of taxation of payments to
Lessor of the principal or yield on the Equity Investment, or any other amounts
due hereunder or under any funding, liquidity, or credit support agreement it
may have with a commercial paper conduit (collectively, a “Covered Document”) or
Lessor’s obligations or rights, if any, to acquire or participate in the Equity
Investment, as applicable or to provide funding, liquidity, credit or asset
purchase support to a commercial paper conduit in respect of any of the
foregoing (or with respect to its participation in any of the foregoing) (except
for changes in the rate of tax on or determined by reference to the overall net
income of Lessor or franchise tax based on capital or net income of Lessor
imposed by the United States of America or any state); or

(ii) shall impose upon Lessor, modify or deem applicable any reserve, special
deposit or similar requirement against assets of Lessor, deposits or obligations
with or for the account of any of Lessor or with or for the account of any
Affiliate (or entity deemed by the Federal Reserve Board to be an Affiliate) of
Lessor or credit extended by Lessor; or

(iii) shall change the amount of capital maintained or required or requested or
directed to be maintained by Lessor; or

(iv) shall impose any other condition affecting the Equity Investment (or its
participation therein) or Lessor’s obligations or right to acquire or hold the
Equity Investment, as applicable or to provide funding, liquidity, credit or
asset purchase support to a commercial paper conduit in respect of any of the
foregoing (or with respect to its participation in any of the foregoing);

and the result of any of the foregoing is or would be

(I) to increase the cost to (or impose a cost on) Lessor, or loans or other
extensions of credit under any Covered Document or any obligation or commitment
of Lessor with respect to any of the foregoing,

(II) to reduce the amount of any sum received or receivable by Lessor as
successor in interest to a commercial paper conduit under this Agreement or
under any Covered Document (or its participation in any of the foregoing), or

(III) to reduce the rate of return on the capital of Lessor as a consequence of
its obligations under the Covered Documents (or its participation therein) to a
level below that which Lessor could otherwise have achieved,

in each such case by an amount reasonably deemed by Lessor to be material, then
prior to the next scheduled Payment Date, and in any case within 30 days after
demand by Lessor (which demand shall be accompanied by a statement setting forth
in reasonable detail the basis of such demand), then Lessee shall pay directly
to Lessor such additional amount or amounts as will compensate Lessor for such
additional or increased cost (net of any savings) or such reduction (the “Yield
Protection Amount”).

 

- 30 -



--------------------------------------------------------------------------------

In determining any amount provided for or referred to in this Section 7.5(b),
Lessor may use any reasonable averaging and attribution method that each (in its
sole discretion) shall deem applicable. Lessor when making a claim under this
Section 7.5(b) shall submit to Lessee a statement as to such increased cost or
reduced return (including calculation thereof in reasonable detail), which
statement shall, in the absence of error, be conclusive and binding upon Lessee.
Lessor shall not be entitled to recover any Yield Protection Amount under this
Section 7.5(b), incurred or accrued more than 180 days prior to the notice
described in this Section 7.5(b), unless the Regulatory Change giving rise to
such Yield Protection Amount is retroactive in its application to Lessor.

(c) Compliance with Laws. If Lessor or any participant herein (each a “Funding
Party”) shall have determined that compliance by such Funding Party with any
applicable law, governmental rule, regulation or order regarding capital
adequacy of banks or bank holding companies, or any interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Funding Party with any request or directive regarding capital adequacy
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Funding Party’s capital as a consequence of such Funding Party’s obligations
hereunder to a level below that which such Funding Party could have achieved but
for such compliance (taking into consideration such Funding Party’s policies
with respect to capital adequacy immediately before such compliance and assuming
that such Funding Party’s capital was fully utilized prior to such compliance)
by an amount deemed by such Funding Party to be material, then, within thirty
(30) days after demand on Lessee, Lessee shall pay, on a pro rata basis, to such
Funding Party as are so affected such additional amounts as shall be sufficient
to compensate such Funding Parties for such reduced return. A certificate of an
officer of any such Funding Party setting forth the amount to be paid to it and
the basis for computation thereof hereunder shall, in the absence of manifest
error, be conclusive. In determining such amount, such Funding Party may use any
reasonable averaging and attribution methods.

(d) Calculation of Amounts Owed. If a Funding Party becomes entitled to claim
any additional amounts pursuant to this Section 7.5, it shall promptly notify
Lessee thereof. A certificate as to any additional amounts payable pursuant to
the foregoing submitted by a Funding Party to Lessee shall be conclusive absent
manifest error. For purposes of the application of this Section 7.5, and in
calculating the amount necessary to compensate such Funding Party for any
imposition of or increase in capital requirements, such Funding Party shall
determine the applicability of this provision and calculate the amount payable
to it hereunder in a manner consistent with the manner in which it shall apply
and calculate similar compensation payable to it by other borrowers having
provisions in their credit agreements comparable to this Section.

 

- 31 -



--------------------------------------------------------------------------------

(e) Reserve Requirements. If any Funding Party shall, at any time, incur costs
associated with reserve requirements pursuant to Regulation D in connection with
the making or maintenance of any Purchase Amount, and if such costs are not
already reflected in the formula for the computation of LIBOR as set forth in
the definition thereof, then Lessee shall immediately pay, on a pro rata basis,
such costs to such Funding Party in accordance with Section 7.5(d).

(f) Failure to Accept Purchase Amounts. Lessee, shall indemnify each Funding
Party against any loss, funding cost, expense or loss of earnings, which such
Funding Party may, as a consequence of Lessee’s failure to accept the proceeds
of the Equity Investment on the Closing Date, failure to make a payment on the
due date thereof or the payment, prepayment or conversion of the Equity
Investment (including pursuant to Article XIV of the Lease) subject to LIBOR
Rate options hereunder on a day other than a Payment Date, sustain or incur in
liquidating or employing deposits from third parties acquired to effect, fund or
maintain such or any part thereof. If a Funding Party becomes entitled to claim
any additional amounts pursuant to this Section, it shall promptly notify Lessor
and Lessee thereof.

SECTION VIII

MISCELLANEOUS

SECTION 8.1. Survival of Agreements. The representations, warranties, covenants,
indemnities and agreements of the parties provided for in the Operative
Documents, and the parties’ obligations under any and all thereof, shall survive
the execution and delivery and the termination or expiration of this Agreement
and any of the Operative Documents, the transfer of the Leased Property to
Lessor as provided herein (and shall not be merged into any Bill of Sale), any
disposition of any interest of Lessor in the Leased Property, the making of the
Equity Investment and any disposition thereof and shall be and continue in
effect notwithstanding any investigation made by any party hereto or to any of
the other Operative Documents and the fact that any such party may waive
compliance with any of the other terms, provisions or conditions of any of the
Operative Documents.

SECTION 8.2. Notices. Unless otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be addressed to such parties at the addresses therefor as set forth in Schedule
8.2, as such other address as any such party shall specify to the other parties
hereto, and shall be deemed to have been given (i) the Business Day after being
sent, if sent by overnight courier service; (ii) the Business Day sent, if sent
by messenger; (iii) the day sent, if sent by facsimile or electronically during
business hours of a Business Day (or on the next Business Day if otherwise sent
by facsimile after business hours) and confirmed in writing via the means set
forth in clauses (i) and (ii) hereof; or (iv) three (3) Business Days after
being sent, if sent by registered or certified mail, postage prepaid.

SECTION 8.3. Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 8.4. Amendments; Release. No Operative Document may be terminated,
amended, supplemented, waived or modified with respect to Lessee or any Funding
Party, except (a) in the case of a termination, amendment, supplement, waiver or
modification to be binding on the Lessee, with the written agreement or consent
of Lessee, and (b) in the case of a termination,

 

- 32 -



--------------------------------------------------------------------------------

amendment, supplement, waiver or modification to be binding on the Funding
Parties, with the written agreement or consent of each of the Funding Parties;
provided, however, that no such termination, amendment, supplement, waiver or
modification shall, without the written agreement or consent of Lessor be made
hereto or to the Lease. Notwithstanding anything contained herein or in any
other Operative Document to the contrary, no Operative Document, or portion
thereof, may be amended, modified, supplemented or waived except by a written
instrument and any such amendment, modification, supplement or waiver other than
in writing shall be unenforceable and ineffective.

SECTION 8.5. Headings, etc. The Table of Contents and headings of the various
Articles and Sections of this Agreement are for convenience of reference only
and shall not modify, define, expand or limit any of the terms or provisions
hereof.

SECTION 8.6. Parties in Interest. Except as expressly provided herein, none of
the provisions of this Agreement is intended for the benefit of any Person
except the parties hereto, the Authorities and their respective successors and
permitted assigns.

SECTION 8.7. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. THIS
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

(b) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF LESSEE OR
LESSOR SHALL BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK,
NEW YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
PROPERTY MAY BE BROUGHT, AT THE OPTION OF LESSOR, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND. EACH PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH

 

- 33 -



--------------------------------------------------------------------------------

LITIGATION. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT EACH PARTY HERETO HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS.

(c) EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OTHER PARTY HERETO. EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH SUCH PARTY ENTERING INTO THIS AGREEMENT AND THE OTHER
OPERATIVE DOCUMENTS.

SECTION 8.8. Expenses. To the extent not paid from the proceeds of the Equity
Investment in the event Lessee agrees to pay, as Supplemental Rent, all
reasonable and documented out-of-pocket costs and expenses of Lessor in
connection with the preparation, execution and delivery of the Operative
Documents and the documents and instruments referred to therein and any
amendment, waiver or consent relating thereto (including, without limitation,
the reasonable fees and disbursements of counsel to such parties) and of Lessor
in connection with the enforcement of the Operative Documents and the documents
and instruments referred to therein (including, without limitation, the
reasonable fees and disbursements of counsel to such parties). All references in
the Operative Documents to “attorneys’ fees” or “reasonable attorneys’ fees”
shall mean reasonable attorneys’ fees actually incurred, without regard to any
statutory definition thereof.

SECTION 8.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

- 34 -



--------------------------------------------------------------------------------

SECTION 8.10. Limited Liability of Lessor. Notwithstanding anything to the
contrary herein or in any of the other Operative Documents, Lessee agrees that,
except as expressly set forth below, (a) all payments to be made by Lessor in
respect of the Participation Agreement and the other Operative Documents shall
be made solely from certain payments received pursuant to the Lease and proceeds
of the Leased Property and only to the extent that Lessor shall have received
sufficient payments from such sources to make payments in respect of the Equity
Investment in accordance with Section 18 of the Lease; (b) none of Lessor, each
Affiliate of Lessor and each shareholder, partner, officer, director and
employee of Lessor and each Affiliate of Lessor (collectively, the “Lessor
Related Parties”) shall have any personal liability to Lessee or any other
Person or any successor or assign of any of the foregoing persons for any claim
or obligation based on or in respect of any of the Operative Documents or
arising in any way from the transactions contemplated by the other Operative
Documents, and (c) no such party shall have any recourse to Lessor or any Lessor
Related Party, except that this provision will not excuse or limit the personal
liability of Lessor or any Lessor Related Party with respect to (i) Lessor’s
Liens claimed by, through or under Lessor or such Lessor Related Party, and
(ii) its gross negligence or willful misconduct; provided, however, that nothing
in this Section 8.10 shall prevent recourse by Lessee to all estate, right,
title and interest of Lessor in and to the Leased Property with respect to
breaches by Lessor of its express obligations in the Lease.

[balance of page intentionally left blank/signatures follow]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

LENNOX INTERNATIONAL INC., as Lessee By:   /s/ Joe Reitmeier   Name: Joe
Reitmeier   Title: Executive Vice President and Chief Financial Officer

BTMU CAPITAL LEASING & FINANCE, INC., as

Lessor

By:

  /s/ Gregory B. Register   Name: Gregory B. Register   Title: Managing Director

 

S - 1



--------------------------------------------------------------------------------

APPENDIX A

to

Participation Agreement and Lease

DEFINITIONS AND INTERPRETATION

A. Interpretation. In each Operative Document, unless a clear contrary intention
appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Operative Documents, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually;

(iii) reference to any gender includes each other gender;

(iv) reference to any agreement (including any Operative Document), document or
instrument means such agreement, document or instrument as amended, supplemented
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Operative Documents and reference to
any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor;

(v) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;

(vi) reference in any Operative Document to any Article, Section, Appendix,
Schedule or Exhibit means such Article or Section thereof or Appendix, Schedule
or Exhibit thereto;

(vii) “hereunder”, “hereof”, “hereto” and words of similar import shall be
deemed references to an Operative Document as a whole and not to any particular
Article, Section or other provision hereof;

(viii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

(ix) “or” is not exclusive; and



--------------------------------------------------------------------------------

(x) relative to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”.

B. Accounting Terms. In each Operative Document, unless expressly otherwise
provided, accounting terms shall be construed and interpreted, and accounting
determinations and computations shall be made, in accordance with GAAP.

C. Conflict in Operative Documents. If there is any conflict between any
Operative Documents, such Operative Document shall be interpreted and construed,
if possible, so as to avoid or minimize such conflict but, to the extent (and
only to the extent) of such conflict, the Participation Agreement shall prevail
and control.

D. Legal Representation of the Parties. The Operative Documents were negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring the Operative Document to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof or thereof.

E. Defined Terms. Unless a clear contrary intention appears, terms defined
herein have the respective indicated meanings set forth below when used in each
Operative Document:

“Actual Knowledge” by a Person or Persons with respect to the occurrence or
non-occurrence of an event, means knowledge of such occurrence or non-occurrence
by the officer of such Person or Persons in the best organizational position to
have such knowledge.

“Address” means with respect to any Person, its address set forth in Schedule
8.2 to the Participation Agreement or such other address as it shall have
identified to the parties to the Participation Agreement in writing.

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with, such Person. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise, provided (but without limiting the foregoing) that no
pledge of voting securities of any Person without the current right to exercise
voting rights with respect thereto shall by itself be deemed to constitute
control over such Person.

“After-Tax Basis” means, with respect to any payment to be received (in the
definition, the “Initial Payment”), the amount of such Initial Payment increased
so that, after deduction of the amount of all Taxes (other than Excluded Taxes)
withheld from, imposed upon or otherwise required to be paid by the recipient
with respect to the receipt or accrual of such amounts (in this definition, the
“Relevant Taxes”), such increased payment (after such deductions) is equal to
the Initial Payment otherwise required to be made; provided, however, for the
purposes of this definition, and for purposes of any payment to be made to
either Lessee or an Indemnitee on an after-tax basis, it shall be assumed that
federal, state and local income taxes are payable at the highest combined
marginal federal and state statutory income tax rate (taking into account the
deductibility of state income taxes for federal income tax purposes) applicable
to corporations from time to time.

 

- 2 -



--------------------------------------------------------------------------------

“Alterations” is defined in Section 6.2 of the Lease.

“Alternative Rate” means, for any period, an interest rate per annum equal to
the Prime Rate (calculated for any period on the basis of the actual number of
days elapsed during such period and a 365-days (or 366-day, if appropriate)
year)).

“Applicable Law” means all existing and future applicable laws (including
Environmental Laws), rules, regulations (including proposed, temporary and final
income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by, any Governmental
Authority, and applicable judgments, decrees, injunctions, writs, orders or like
action of any court, arbitrator or other administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to health, safety or the environment (including, without limitation,
wetlands) and those pertaining to the construction, use or occupancy of the
Leased Property) and any restrictive covenant or deed restriction or easement of
record affecting the Leased Property, and additionally, as to any Person, the
charter and by-laws or other organizational or governing documents of such
Person, and any law, rule or regulation, permit, approval, authorization,
license or variance, order or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, including, without limitation, the Securities Act, the Securities
Exchange Act, Regulations T, U and X.

“Applicable Margin”, with respect to Yield on the Equity Investment, shall mean
the applicable basis point spread set forth below corresponding to the Leverage
Ratio of Lessee in effect as of the most recent Calculation Date:

 

Pricing

Level

  

Leverage Ratio

   Applicable
Margin on
Equity
Investment
(basis points) I    Less than or equal to 1.50 to 1.0    125 II    Less than or
equal to 2.00 to 1.0 but greater than 1.50 to 1.0    150 III    Less than or
equal to 2.50 to 1.0 but greater than 2.00 to 1.0    175 IV    Less than or
equal to 3.00 to 1.00 but greater than 2.50 to 1.0    200 V    Greater than 3.00
to 1.00    225

The Applicable Margin for Yield on the Equity Investment shall be determined and
adjusted as of each Calculation Date. Each Applicable Margin shall be effective
from one Calculation Date until the next Calculation Date. The initial
Applicable Margin shall be based on Pricing Level I (as shown above) and shall
remain at Pricing Level I until the first Calculation Date after the Closing
Date and, thereafter, the Pricing Level shall be determined as set forth herein.

“Appraisal” means an Appraisal as defined in Section 3(d) of the Participation
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Appurtenant Rights” is defined in Section 1 of the Memorandum of Lease.

“ASC” means Financial Accounting Standards Board Accounting Standards
Codification.

“Awards” means any award or payment received by or payable to Lessor or Lessee
on account of any Condemnation or Significant Condemnation (less the actual
costs, fees and expenses incurred in the collection thereof, for which the
Person incurring the same shall be reimbursed from such award or payment).

“Bankruptcy Laws” means Title 11 of the United States Code or any other Federal
or state bankruptcy, insolvency or similar law, now or hereafter in effect in
the United States relating to bankruptcy, insolvency, reorganization winding up
or adjustment of debts of any Person.

“Basic Rent” is defined in Section 2.3 of the Lease.

“Basic Lease Term” is defined in Section 2.2 of the Lease.

“Bill of Sale” means that certain Omnibus Bill of Sale and General Assignment,
dated as of the Closing Date, from the Original Lessor to Lessor, conveying the
personal property relating to the Property, in a form reasonably acceptable to
Lessor.

“Board of Directors”, with respect to a corporation, means either the Board of
Directors or any duly authorized committee of that Board which pursuant to the
by-laws of such corporation has the same authority as that Board as to the
matter at issue.

“Breakage Costs” means all losses, costs or expenses sustained or incurred by
Lessor as a consequence of (i) the failure of Lessor to complete any borrowing
on the Closing Date, (ii) any payment, prepayment or conversion of any Rent
required by any provision of the Participation Agreement or otherwise (and
whether by reason of a Lease Event of Default or otherwise) made or deemed to be
made on a date other than a Payment Date or other than in an amount, if any,
specified as regularly scheduled payments on the Lease Balance pursuant to the
terms of the Operative Documents, (iii) any default in payment or prepayment of
Rent or any part thereof, as and when due or payable (at the due date thereof,
whether by scheduled maturity, acceleration or otherwise) including, without
limitation, all losses, costs or expenses incurred by reason of the termination
in whole or in part of any Interest Rate Swap Agreement or of any hedging
arrangement entered into or the liquidation or reemployment of deposits or other
funds acquired by Lessor to fund or maintain its portion of such Rent (or its
funding, or its participation in the funding thereof) and (iv) any modification
of an Interest Rate Swap Agreement because of a change in the Pricing Level.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed for business in the New York, New
York, Dallas, Texas or Boston, Massachusetts, or on which dealings or exchange
operations in respect of U.S. Dollar deposits are not conducted by and between
banks in the London interbank eurodollar market.

 

- 4 -



--------------------------------------------------------------------------------

“Buyer” means Lessor.

“Calculation Date” means the last day of each fiscal year of Lessee, commencing
with the fiscal year ending on December 31, 2013.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Casualty” means an event of damage or casualty relating to all or part of any
Leased Property that does not constitute a Significant Casualty.

“Claims” means liabilities, obligations, damages, losses, demands, penalties,
fines, claims, actions, suits, judgments, proceedings, settlements, utility
charges, costs, expenses and disbursements (including, without limitation,
reasonable legal fees and expenses) of any kind and nature whatsoever.

“Closing Date” means March 22, 2013, the date upon which such Land and Leased
Property is acquired by Lessor and the Equity Investment is made pursuant to the
Participation Agreement and the other Operative Documents.

“Code” means the Internal Revenue Code of 1986, as amended.

“Condemnation” means any condemnation, requisition, confiscation, seizure or
other taking or sale of the use, occupancy or title to the Leased Property or
any part thereof in, by or on account of any actual eminent domain proceeding or
other action by any Governmental Authority or other Person under the power of
eminent domain or otherwise or any transfer in lieu of or in anticipation
thereof. A Condemnation shall be deemed to have “occurred” on the earliest of
the dates that use, occupancy or title is taken.

“Consolidated Indebtedness” has the meaning set forth in the Lennox Revolver.

“Consolidated Net Income” has the meaning set forth in the Lennox Revolver.

“Consolidated Subsidiaries” means Subsidiaries of Lessee consolidated onto its
financial statements in accordance with GAAP.

“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject (including, without limitation, any
restrictive covenant affecting any of the properties of such Person).

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control and
all members of an “affiliate service group” that, together with the Lessee or
any of its Subsidiaries, are treated as a single employer under Section 414 of
the Code.

 

- 5 -



--------------------------------------------------------------------------------

“Credit Parties” means Lessee.

“Deed” means a deed, dated as of the Closing Date, from the Original Lessor to
Lessor, conveying the Property, in a form reasonably acceptable to Lessor.

“Deficiency” is defined in Section 14.4(a) of the Lease.

“Effective Date” is defined in Exhibit B of the Participation Agreement.

“End of Term Adjustment” is defined in Section 14.4 of the Lease.

“Environmental Audit” means that certain Phase I Environmental Site Assessment,
dated May 25, 2006, satisfying 2005 ASTM Form 1527 standards, by Terracon
Consultants, Inc., together with that certain Limited Phase I Environmental Site
Assessment Desktop Review, dated March 4, 2013, by Terracon Consultants, Inc.

“Environmental Laws” means and include the Resource Conservation and Recovery
Act of 1976, (RCRA) 42 U.S.C. §§ 6901-6987, as amended by the Hazardous and
Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601-9657, (CERCLA), the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C.
§§ 7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq., the Texas Water Code, the Texas Health and Safety Code,
and all similar federal, state and local environmental laws, ordinances, rules,
orders, statutes, decrees, judgments, injunctions, codes and regulations, and
any other federal, state or local laws, ordinances, rules, codes and
regulations, and any other federal, state or local laws, ordinances, rules,
codes and regulations relating to the environment, human health or natural
resources or the regulation or control of or imposing liability or standards of
conduct concerning human health, the environment, Hazardous Materials or the
clean-up or other remediation of any Leased Property, or any part thereof, as
any of the foregoing may have been from time to time amended, supplemented or
supplanted.

“Environmental Permits” means all permits, licenses, authorizations,
certificates and approvals of Governmental Authorities required by Environmental
Laws.

“Environmental Violations” means, with respect to the Leased Property, any
activity, occurrence or condition that violates or results in non-compliance
with any Environmental Law.

“Equity Interests” has the meaning set forth in the Lennox Revolver.

“Equity Investment” is defined in Section 2.2 of the Participation Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time or any successor federal statute.

“Escrow Agreement” means the Escrow Agreement dated as of March 20, 2013 among
Title Company, Compass Bank, Lessee and Lessor.

 

- 6 -



--------------------------------------------------------------------------------

“Event of Loss” means a Significant Casualty or a Significant Condemnation.

“Excluded Taxes” means, except as provided in the final paragraph of this
definition:

(i) Taxes and impositions imposed upon an Indemnitee (except (a) those, if any,
imposed by taxing authorities in Texas upon an Indemnitee arising from its
participation in the Transaction and (b) Taxes that are, or are in the nature
of, sales, use, value added, rental, transfer, property or ad valorem taxes with
respect to the Leased Property or any transfer thereof) that are imposed by any
Governmental Authority and that are based upon or measured by the net income or
net receipts of such Indemnitees (including, without limitation, any minimum
taxes, income or capital gains taxes, or taxes on, measured by, with respect to,
or in the nature of capital, net worth, excess profits or items of tax
preference); provided that this clause (i) shall not be interpreted to prevent a
payment from being made on an After Tax Basis if the payment is otherwise
required to be so made; provided further that this clause (i) shall not apply to
Taxes imposed on an Indemnitee only by reason of Lessee’s activities or the
location of the Leased Property in the jurisdiction imposing such Taxes or
Impositions;

(ii) any Tax or imposition to the extent, but only to such extent, it relates to
any act, event or omission that occurs, or relates to a period, after the
termination of the Lease (but not any Tax or imposition to the extent, but only
to such extent, that it relates to any period prior to the termination of the
Lease with respect to the Leased Property to which such Tax or Imposition
relates);

(iii) any Tax or imposition for so long as, but only for so long as, it is being
contested in accordance with the provisions of Section 7.4(b) of the
Participation Agreement, provided that the foregoing shall not limit the
Lessee’s obligation under Section 7.4(b) of the Participation Agreement to
advance to such Indemnitee amounts with respect to Taxes or impositions that are
being contested in accordance with Section 7.4(b) of the Participation Agreement
or any expenses incurred by such Indemnitee in connection with such contest;

(iv) any Taxes or impositions imposed upon an Indemnitee with respect to any
transfer, sale, financing or other disposition of any interest in the Leased
Property or any part thereof, or any interest therein or any interest or
obligation under the Operative Documents or the Leased Property itself, or from
any sale, assignment, transfer or other disposition of any interest in an
Indemnitee or any Affiliate thereof (other than any transfer in connection with
(1) the exercise by the Lessee of its Early Termination Option or any
termination option or other purchase of the Leased Property by the Lessee or the
exercise by Lessee of the Remarketing Obligation, (2) the occurrence of a Lease
Event of Default, (3) a Casualty or Condemnation affecting the Leased Property
or (4) any assignment, sublease, modification or addition of or to the Leased
Property by the Lessee);

(v) any Taxes or impositions imposed on an Indemnitee to the extent such
Indemnitee actually receives a credit (or otherwise has a reduction in a
liability for Taxes) in respect thereof against Taxes that are not indemnified
under the Participation Agreement (but only to the extent such credit is not
taken into account in calculating the indemnity payment on an After Tax Basis);

 

- 7 -



--------------------------------------------------------------------------------

(vi) any Taxes imposed against or payable by an Indemnitee resulting from, or
that would not have been imposed but for, the gross negligence or willful
misconduct of such Indemnitee or its Affiliates;

(vii) Taxes to the extent resulting from an Indemnitee’s failure to comply with
the provisions of Section 7.4(b) of the Participation Agreement, which failure
precludes the ability to conduct a contest pursuant to Section 7.4(b) of the
Participation Agreement (unless such failure is caused by the Lessee’s breach of
its obligations);

(viii) Taxes imposed on or with respect to or payable as a result of activities
or assets of an Indemnitee unrelated to the Transaction;

(ix) any interest, additions to tax or penalties imposed on an Indemnitee as a
result of such Indemnitee’s or an Affiliate’s failure to file any return or
other documents provided to it pursuant to Section 7.4(d) of the Participation
Agreement on a timely basis; provided that this clause (x) shall not apply if
such interest or penalties arise as a result of a position taken (or requested
to be taken) by the Lessee in a contest controlled by the Lessee under
Section 7.4(b) of the Participation Agreement;

(x) Taxes imposed on or with respect to or payable by an Indemnitee resulting
directly from, or that would not have been imposed but for the existence of, any
Lessor Lien, unless caused by acts or omissions of Lessee;

(xi) any withholding taxes which would not have been imposed but for a failure
of any Indemnitee to comply with subsection 7.4(d) of the Participation
Agreement;

(xii) Taxes imposed by any taxing authority outside the United States;

(xiii) franchise taxes based upon gross or net income, except those, if any,
imposed by taxing authorities in Texas upon an Indemnitee arising from its
participation in the Transaction; and

(xiv) any withholding pursuant to Sections 1471-1474 of the Code and any
Treasury Regulations published thereunder.

Notwithstanding the foregoing, Taxes or increases of Taxes imposed on any
Indemnitee will not constitute Excluded Taxes by reason of the preceding clauses
(i), (ii), (iv) or (xiii) (but may constitute Excluded Taxes by reason of other
clauses listed above) except to the extent that such Taxes or increases in Taxes
would have been incurred (and would not been offset by any resulting decrease in
Taxes realized by such Indemnitee) if, in lieu of the Transaction, the Lessor
had advanced funds to the Lessee in the form of a loan secured by the Leased
Property in an amount equal to the Lease Balance, with debt service for such
loan equal to the Basic Rent payable on each Payment Date and a principal
balance at the maturity of such loan in an amount equal to the then outstanding
amount of the Equity Investment at the end of the Basic Lease Term.

 

- 8 -



--------------------------------------------------------------------------------

“Existing Space Leases” means the following leases, each of which covers space
in the Improvements and was executed before Lessor acquired the Land and the
Improvements: (i) One Lake Park Lease Agreement, dated November 9, 2005, between
Original Seller and Glow Networks, Inc., as amended and assigned; (ii) One Lake
Park Lease Agreement, dated March 29, 2000, between AOC Development II, L.L.C.
and Philips Semiconductors, Inc., as amended and assigned; (iii) One Lake Park
Lease Agreement, dated September 1, 2005, between Original Seller and Axes
Technology, Inc. (now known as Tech Mahindra (Americas) Inc.), as amended and
assigned; (iv) Lease Agreement dated November 28, 2006, between Original Lessee
and GWA Innovative Technology, Inc., as amended and assigned; and (v) Lease
Agreement dated April 29, 2008, between Original Lessee and Managed Petroleum
Group, Inc., as amended and assigned.

“Fair Market Value” means, with respect to the Leased Property or any portion
thereof, the fair market sales value as determined by an independent appraiser
chosen by Lessor that would be obtained in an arm’s-length transaction between
an informed and willing buyer (other than a lessee currently in possession) and
an informed and willing seller, under no compulsion, respectively, to buy or
sell and neither of which is related to Lessor or Lessee, for the purchase of
the Leased Property. Such fair market sales value shall be calculated as the
value for the use of the Leased Property, assuming the Leased Property is in the
condition and repair required to be maintained by the terms of this Lease
(unless such fair market sales value is being determined for purposes of
Section 13.1 of the Lease and except as otherwise specifically provided in the
Lease or the Participation Agreement, in which case this assumption shall not be
made).

“Fiscal Year” means the fiscal year of Lessee and its Subsidiaries, which shall
be the twelve (12) months ending on December 31 in each year.

“Fixtures” is defined in Section 1 of the Memorandum of Lease.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Law and shall include, without limitation, all citings, environmental and
operating permits and licenses that are required for the use, occupancy, zoning
and operation of any Leased Property.

“Governmental Authority” means any foreign or domestic federal, state, county,
municipal or other governmental or regulatory authority, agency, board, body,
commission, instrumentality, court or any political subdivision thereof.

“Hazardous Material” means any substance, waste or material which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous, including petroleum, crude oil or any fraction
thereof, petroleum derivatives, by products and

 

- 9 -



--------------------------------------------------------------------------------

other hydrocarbons, or which is or becomes regulated by any Governmental
Authority, including any agency, department, commission, board or
instrumentality of the United States, any jurisdiction in which a Leased
Property is located or any political subdivision thereof and also including,
without limitation, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls (“PCBs”) and radon gas.

“Impositions” means any and all liabilities, losses, expenses and costs of any
kind whatsoever for fees, taxes, levies, imposts, duties, charges, assessments
or withholdings of any nature whatsoever and imposed by a Governmental Authority
(a “Tax” or “Taxes”) (including (i) real property taxes and personal property
taxes on any property covered by the Lease that is classified by Governmental
Authorities as personal property, and real estate or ad valorem taxes in the
nature of property taxes; (ii) sales taxes, use taxes and other similar taxes;
(iii) any excise taxes; (iv) real estate transfer taxes, conveyance taxes,
mortgage taxes, intangible taxes, stamp taxes and documentary recording taxes
and fees; (v) taxes that are or are in the nature of franchise, income, value
added, gross receipts, privilege and doing business taxes, license and
registration fees; and (vi) assessments on the Leased Property, including all
assessments for public improvements or benefits, whether or not such
improvements are commenced or completed within the Term), and in each case all
interest, additions to tax and penalties thereon, which at any time may be
levied, assessed or imposed by a Governmental Authority upon or with respect to
(a) any Indemnitee, the Leased Property or any part thereof or interest therein,
or the Lessee or any sublessee or user of the Leased Property; (b) the
financing, refinancing, demolition, construction, substitution, subleasing,
assignment, control, condition, servicing, maintenance, repair, ownership,
possession, purchase, rental, lease, activity conducted on, delivery, insuring,
use, operation, improvement, transfer, return or other disposition of the Leased
Property or any part thereof or interest therein; (c) the Equity Investment or
other indebtedness with respect to the Leased Property or any part thereof or
interest therein or transfer thereof; (d) the rentals, receipts or earnings
arising from the Leased Property or any part thereof or interest therein;
(e) the Operative Documents or any payment made or accrued pursuant thereto;
(f) the income or other proceeds received with respect to the Leased Property or
any part thereof or interest therein upon the sale or disposition thereof;
(g) any contract relating to the construction, acquisition or delivery of the
Leased Property or any part thereof or interest therein; (h) the issuance of the
Equity Investment; or (i) otherwise in connection with the Transaction.

Notwithstanding anything in the first paragraph of this definition the term
“Impositions” shall not mean or include Excluded Taxes.

“Improvements” is defined in Section 1 of the Memorandum of Lease.

“Indebtedness” has the meaning set forth in the Lennox Revolver.

“Indemnitee” means Lessor and its Affiliates, successors, permitted assigns,
permitted transferees, participants, lenders, employees, officers, directors and
agents and in both their trust and individual capacities, as applicable;
provided, however, that in no event shall Lessee be an Indemnitee.

 

- 10 -



--------------------------------------------------------------------------------

“Indemnitee Group” means the respective Affiliates, employees, officers,
directors and agents of each Indemnitee, as applicable; provided, however, that
in no event shall Lessee be a member of the Indemnitee Group.

“Insurance Requirements” means all requirements, duties and obligations
necessary under the insurance policies which are required under Section 8 of the
Lease in order to maintain such policies in full force and effect as against the
insured party named therein.

“Interest Expenses” has the meaning set forth of the Lennox Revolver.

“Interest Rate Swap Agreement” means the interest rate swap agreement entered
into by Lessor on January 23, 2012 in connection with the Transaction.

“Land” means the land described in Exhibit A to the Lease.

“Lease” means the Amended and Restated Lease Agreement, dated as of March 22,
2013, between Lessor and Lessee.

“Lease Balance” means, as of any date of determination, an amount equal to the
outstanding amount of the Equity Investment. The Lease Balance as of the Closing
Date equals $41,202,994.25.

“Lease Default” means a Default under the Lease which, with the giving of notice
or passage of time or both, shall constitute a Lease Event of Default.

“Lease Event of Default” means an Event of Default as defined in Article XII of
the Lease.

“Leased Property” is defined in Section 2.1 of the Lease.

“Lennox Revolver” means the Fourth Amended and Restated Revolving Credit
Facility Agreement dated as of October 21, 2011, among Lessee, as borrower,
JPMorgan Chase Bank, National Association, as administrative agent, Bank of
America, N.A. and Wells Fargo Bank, N.A., as syndication agents, PNC Bank,
National Association and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
documentation agents, U.S. Bank National Association, as managing agent, J.P.
Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC, as joint lead arrangers and joint book managers,
and the lenders party thereto, as amended, supplemented or otherwise modified
from time to time.

“Lennox Revolver Amendment” is defined in Section 5.1(n) of the Participation
Agreement.

“Lessee” means Lennox International Inc., a Delaware corporation.

“Lessee Obligation” means an amount equal to the Lease Balance; plus all other
amounts owing to the Lessor by Lessee under the Operative Documents including
accrued and unpaid Basic Rent required to pay Yield on the Equity Investment and
all unpaid fees owing to the Lessor under the Operative Documents, minus the
Lessor Residual Risk Amount.

 

- 11 -



--------------------------------------------------------------------------------

“Lessor” means BTMU Capital Leasing & Finance, Inc., a Delaware corporation.

“Lessor Liens” means Liens on or against any Leased Property, the Lease or any
payment of Rent (a) which result from any act or omission of, or any Claim
against, Lessor unrelated to the transactions contemplated by the Operative
Documents or (b) which result from any Tax owed by Lessor, except any Tax for
which Lessee is obligated to indemnify.

“Lessor Residual Risk Amount” means, as of any date of determination, an amount
equal to the product of 13.68118972% and the Lease Balance as of such date of
determination.

“Leverage Ratio” has the meaning set forth in the Lennox Revolver.

“LIBOR Rate” means for each Rent Period, a per annum interest rate equal to a
fraction, expressed as a percentage, the numerator of which is equal to a rate
per annum determined by Lessor to be the offered rate for deposits in Dollars
with a term comparable to such Rent Period that appears on Bloomberg Page “BBAM
1” as of approximately 1l:00 a.m., London time, two Business Days prior to the
beginning of such Rent Period and the denominator of which is equal to 100%
minus the LIBOR Reserve Percentage, if any, provided, however, that if at any
time for any reason such offered rate does not appear on Bloomberg Page “BBAM
1,” “LIBOR Rate” shall mean for the applicable Rent Period, a per annum interest
rate equal to a fraction, expressed as a percentage, the numerator of which is
equal to the rate per annum equal to the average of the rates at which Lessor is
offered deposits in Dollars at or about 11:00 a.m., London time, two Business
Days prior to the beginning of such Rent Period in the London interbank market
for delivery on the first day of such Rent Period for the number of days
comprised therein and the denominator of which is equal to 100% minus the LIBOR
Reserve Percentage, if any; provided, further, that if no such offers or quotes
are generally available for such amount, then Lessor shall be entitled to
determine the LIBOR Rate from another recognized service or interbank quotation,
or by estimating in its reasonable judgment the per annum rate (as described
above) that would be applicable if such quote or offers were generally
available.

“LIBOR Reserve Percentage” means for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal) of reserve
requirements in effect on such day (including without limitation basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed on eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D) maintained by a
member bank of the Federal Reserve System.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of Equity
Interests, stockholder agreements, voting trust agreements and all similar
arrangements).

“Limited Lessee Risk Conditions” is defined in Section 14.4 of the Lease.

“Limiting Event” is defined in Section 13.3 of the Lease.

 

- 12 -



--------------------------------------------------------------------------------

“Limiting Event Obligation” means the payment and performance obligations set
forth in Section 13.3 of the Lease.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of Lessee and its Subsidiaries taken as a whole, (ii) the ability of
Lessee to perform their respective obligations under the respective Operative
Documents to which each is a party, or (iii) the validity or enforceability of
any of the Operative Documents or the rights or remedies of Lessor thereunder.

“Material Environmental Violation” is defined in Section 10.3 of the Lease.

“Material Indebtedness” has the meaning set forth in the Lennox Revolver.

“Memorandum of Lease” means the Amended and Restated Memorandum of Lease, Deed
of Trust and Security Agreement, dated as of March 22, 2013 between Lessor and
Lessee.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgagee Policy of Title Insurance” means the alternative mortgagee policy of
title insurance, policy no. 006-002509A(MTP) issued June 23, 2006.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which Lessee or any member of its
Controlled Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made or had an obligation to make
contributions, including for these purposes Lessee and any Person which ceased
to be a member of Lessee’s Controlled Group during such five year period.

“Net Proceeds” is defined in Section 14.4(c) of the Lease.

“Officer’s Certificate” of a Person means a certificate signed by the Chairman
of the Board or the President or any Executive Vice President or any Senior Vice
President or any other Vice President of such Person signing with the Treasurer
or any Assistant Treasurer or the Controller or any Assistant Controller or the
Secretary or any Assistant Secretary of the such Person, or by any Vice
President who is also Controller or Treasurer signing alone.

“Offshore Affiliate” means an Affiliate that is an Offshore Person.

“Offshore Person” means (a) any entity formed under the laws of any country or
part thereof (other than the US or any political subdivision thereof), (b) any
non-US branch or office of an entity formed under the laws of the US or any
political subdivision thereof or (3) any entity that has made an election with
the IRS to be treated as either (i) a taxable entity, which is treated as an
entity that is not a US person as defined in Section 7701 of the Code or (ii) a
disregarded entity under the Code Section 7701 regulations that is owned by an
Offshore Person.

“Operative Documents” means the Participation Agreement, the Deed, the Lease,
the Memorandum of Lease, the Existing Space Leases, the Escrow Agreement, the
Interest Rate Swap Agreements, the Subordination Agreements, the Bill of Sale
and each other document executed and delivered by Lessee in connection with the
transactions contemplated by the Participation Agreement including any funding
notice or request.

 

- 13 -



--------------------------------------------------------------------------------

“Original Lease Agreement” is defined in Preliminary Statement A of the
Participation Agreement.

“Original Lessee” is defined in Preliminary Statement A of the Participation
Agreement.

“Original Lessor” is defined in Preliminary Statement A of the Participation
Agreement.

“Original Participation Agreement” is defined in Preliminary Statement A of the
Participation Agreement.

“Original Purchase Agreement” means the Purchase and Sale Agreement and Joint
Escrow Instructions dated as of March 30, 2006 by and between Original Seller
and Original Lessor, as assignee of Original Lessee, as amended and assigned.

“Original Scheduled Termination Date” is defined in Preliminary Statement D of
the Participation Agreement.

“Original Seller” means One Lake Park, L.L.C., a Delaware limited liability
company.

“Overdue Rate” means the lesser of (a) the highest interest rate permitted by
Applicable Law and (b) an interest rate per annum (calculated for any period on
the basis of the actual number of days elapsed during such period and a 365-day
(or 366- day, if appropriate) year) equal to 2.0% above the Alternative Rate in
effect from time to time.

“Participation Agreement” means the Amended and Restated Participation
Agreement, dated as of March 22, 2013 among Lessee and Lessor.

“Payment Date” means (a) June 23, 2013, and thereafter, the first (1st) day of
March, June, September and December of each year, commencing September 1, 2013,
and if such day is not a Business Day, the next succeeding Business Day unless
the result would be that the Payment Date would be in the next succeeding
calendar month, in which case such payment date shall be the next preceding
Business Day and (b) in any case, the Termination Date.

“Payoff Option” is defined in Section 14.1(e) of the Lease.

“PBGC” means the Pension Benefit Guaranty Corporation, and any successor
thereto.

“Permitted Alterations” is defined in Section 6.2(b) of the Lease.

“Permitted Investments” means any one or more of the following:

 

  (a) direct obligations of, or obligations guaranteed as to timely payment of
principal and interest by, the United States of America (“USA”) or any agency or
instrumentality thereof provided that such obligations are backed by the full
faith and credit of the USA;

 

- 14 -



--------------------------------------------------------------------------------

  (b) repurchase obligations with respect to any security described in clause
(a) above entered into with a depository institution or trust company (acting as
principal) whose long-term unsecured debt obligations have received one of the
two highest ratings available for such securities by at least two of the Rating
Agencies;

 

  (c) units of taxable money market funds which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States
of America, and have been designated in writing by at least two of the Rating
Agencies in one of the two highest credit rating categories as Permitted
Investments with respect to this definition; provided in each case, that no such
investment shall be purchased at a premium to its face value (disregarding
interest accrued to the date of acquisition) and that no such investment shall
have a maturity later than the earlier of (x) the Business Day before the
proceeds of such investment are anticipated to be needed pursuant to Section 5.1
or otherwise, or (y) one year from the date of acquisition;

 

  (d) commercial paper which is (i) rated at least “A-1” by S&P Ratings Service
and, if rated by Fitch Inc., “F-1”, (ii) issued by a corporation or company
(other than any Mortgagor or affiliate thereof) and (iii) in certificated form;
and

 

  (e) investments in money market funds rated at least AAm@ or AAm-G@ or its
equivalent from any Rating Agency (provided that, for purposes of this
definition, such investments may include money market funds sponsored by The
Bank of Tokyo – Mitsubishi UFJ, Ltd. making such investment that have the
required credit rating from any Rating Agency).

“Permitted Liens” means the following with respect to the Leased Property:
(a) the respective rights and interests of Lessee and Lessor, as provided in the
Operative Documents, (b) Liens for Taxes not yet due or payable or being
contested in good faith pursuant to the second paragraph of Section 3.8 of the
Lease, (c) materialmen’s, mechanics’, workers’, repairmen’s, employees’ or other
like Liens arising after the Closing Date in the ordinary course of business for
amounts either not yet due or being contested in good faith in accordance with
such paragraph of Section 3.8 of the Lease, (d) Liens arising after the Closing
Date out of judgments or awards with respect to which at the time an appeal or
proceeding for review is being prosecuted in good faith, so long as the
enforcement thereof has been stayed pending such appeal or review and the entire
amount of the award or judgment is bonded by sureties acceptable to Lessor,
(e) easements, rights of way, reservations, servitudes and rights of others
against the Land which are listed on Schedule B to the Title Policy, (f) the
Existing Space Leases and (g) assignments, leases and subleases expressly
permitted by the Operative Documents or consented to by the Lessor.

“Permitted Modification Period” is defined in Section 10.1(e) of the Lease.

 

- 15 -



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and either (i) is maintained, or contributed to, by Lessee or any member of its
Controlled Group for employees of Lessee or any member of its Controlled Group
or (ii) has at any time within the preceding five years been maintained, or
contributed to, by Lessee or any Person which was at such time a member of its
Controlled Group for employees of Lessee or any Person which was at such time a
member of its Controlled Group.

“Pricing Level” means, as of any determination date, the applicable “pricing
level” as set forth in the definition of Applicable Margin that relates to
Lessee’s Leverage Ratio as of such determination date.

“Prime Rate” means the per annum rate announced from time to time in New York
City by The Bank of Tokyo – Mitsubishi UFJ, Ltd. as its prime rate, changing as
and when said prime rate shall change.

“Property” means, collectively, the Land, the Improvements, the Fixtures and the
Appurtenant Rights.

“Purchase Amount” means, as of any date of determination, the sum of (a) the
Lease Balance, plus (b) other sums then due and payable under the Operative
Documents by Lessee, including without limitation all accrued Yield,
Supplemental Rent, and any amounts due and owing pursuant to Article VII of the
Participation Agreement.

“Purchase Option” is defined in Section 14.1 of the Lease.

“Purchase Price” means an amount equal to $41,202,994.25.

“Rating Agency” means any of S&P, Moody’s or another nationally recognized
rating agency acceptable to Lessor.

“Regulations” means the income tax regulations promulgated from time to time
under and pursuant to the Code.

“Regulatory Change” means (I) with respect to Lessor, any change in (or the
adoption, implementation, change in phase-in or commencement of effectiveness
of) any (A) United States federal or state law or foreign law applicable to
Lessor; (B) regulation, interpretation, directive, requirement or request
(whether or not having the force of law) applicable to any such party of any
court, Governmental Authority charged with the interpretation of administration
of any law referred to in clause (I)(A); or (C) generally accepted accounting
principles or regulatory accounting principles applicable to any such party and
affecting the application to Lessor or any law, regulation, interpretation,
directive, requirement or request referred to in clause (I)(A) or (I)(B) above;
or (II) any change in the application to Lessor of any existing law, regulation,
interpretation, directive, requirement, request or accounting principles
referred to in clause (I)(A), (I)(B) or (I)(C) above.

 

- 16 -



--------------------------------------------------------------------------------

“Release” means the release, deposit, disposal or leak of any Hazardous Material
into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouring, escaping, emptying, placement and the like.

“Remarketing Option” is defined in Section 14.2(a) of the Lease.

“Remarketing Period” is defined in Section 14.2(a) of the Lease.

“Remediation” is defined in Section 10.2 of the Lease.

“Rent” means Basic Rent and Supplemental Rent, collectively.

“Rent Period” means initially the period commencing on the Closing Date and
ending on day immediately preceding the first Payment Date, and thereafter each
period commencing on a Payment Date and ending on day immediately preceding the
next following Payment Date.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code or of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Alteration” is defined in Section 6.2(a) of the Lease.

“Responsible Officer” means the Chairman or Vice Chairman of the Board of
Directors, the Chairman or Vice Chairman of the Executive Committee of the Board
of Directors, the President, any Senior Vice President or Executive Vice
President, any Vice President, the Secretary, any Assistant Secretary, the
Treasurer, or any Assistant Treasurer.

“Return Option” is defined in Section 14.2(c) of the Lease.

“Return Period” is defined in Section 14.2(c) of the Lease.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.

“Scheduled Termination Date” is defined in Section 2.2 of the Lease.

“SEC” means the United States Securities and Exchange Commission.

 

- 17 -



--------------------------------------------------------------------------------

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities”, or any certificates of interest, shares, or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Seller” means BTMU Capital Corporation, a Delaware corporation.

“Significant Casualty” means a Casualty with respect to the Leased Property that
in the reasonable good faith judgment of Lessee (as evidenced by a certificate
of a Responsible Officer of Lessee) either (a) renders the Leased Property
unsuitable for continued use as a commercial property of the type of the Leased
Property immediately prior to such Casualty, or (b) is so substantial in nature
that restoration of the Leased Property to substantially its condition as
existed immediately prior to such Casualty would be impracticable or impossible.

“Significant Condemnation” means a Condemnation with respect to the Leased
Property that in the reasonable good faith judgment of Lessee (as evidenced by a
certificate of a Responsible Officer of Lessee) either (a) renders the Leased
Property unsuitable for continued use as a commercial property of the type of
the Leased Property immediately prior to such Condemnation, or (b) is so
substantial in nature that restoration of the Leased Property to substantially
its condition as existed immediately prior to such Casualty would be
impracticable or impossible.

“Significant Environmental Event” means an Environmental Violation the cost of
Remediation of which, in the reasonable judgment of an independent environmental
legal counsel would exceed $25,000,000.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Solvent” shall mean, with respect to any Person, that:

(I) the assets of such Person, at a fair valuation, exceed the total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person;

(II) based on current expectations, which are based on underlying assumptions
which provide a reasonable basis for the projections and which reflect such
Person’s judgment based on present circumstances of the most likely set of
conditions and such Person’s most likely course of action for the period
projected, such Person believes it has sufficient cash flow to enable it to pay
its debts as they mature;

(III) such Person does not have an unreasonably small capital with which to
engage in its anticipated business; and

 

- 18 -



--------------------------------------------------------------------------------

(IV) the obligations of such Person, if any, are not in default as to principal
and interest or any other payment.

For purposes of this definition, the “fair valuation” of the assets of any
Person shall be determined on the basis of the amount which may be realized
within a reasonable time, either through collection or sale of such assets at
the regular market value, conceiving the latter as the amount which could be
obtained for the property in question within such period by a capable and
diligent businessman from an interested buyer who is willing to purchase under
ordinary selling conditions.

“Subordination Agreement” means, collectively, the Subordination,
Non-Disturbance and Attornment Agreement, if any, entered into by and among
Lessor, Lessee and each of the tenants under the Existing Space Leases.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Lessee.

“Supplemental Rent” means any and all amounts, liabilities and obligations other
than Basic Rent which Lessee assumes or agrees or is otherwise obligated to pay
under this Lease or any other Operative Document (whether or not designated as
Supplemental Rent) to the Lessor, any other party or to the Person entitled
thereto, including, without limitation, amounts under Article XVI of the Lease,
indemnities and damages for breach of any covenants, representations, warranties
or agreements, and all overdue or late payment charges in respect of any
installment of Basic Rent.

“Surrender Obligation” is defined in Section 14.7 of the Lease.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Lessee or the
Subsidiaries shall be a Swap Agreement.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

- 19 -



--------------------------------------------------------------------------------

“Tax” and “Taxes” shall have the meaning set forth in the definition of
Impositions.

“Termination Date” is defined in Section 2.2 of the Lease.

“Termination Notice” is defined in Section 14.1(a) of the Lease.

“Title Insurance Company” means the company that has or will issue the title
policies with respect to the Leased Property, which company shall be reasonably
acceptable to Lessor.

“Title Policy” means that certain Lawyers Title Insurance Corporation Policy or
Interim Construction Binder Number 006-002509A(MTP) dated June 23, 2006, as
amended, assigned and endorsed.

“Transaction” means all the transactions and activities referred to in or
contemplated by the Operative Documents, including, without limitation, the
purchase, ownership, financing, leasing, operation, management, return,
disposition or sale of the Leased Property.

“UCC” means the Uniform Commercial Code of any particular state, as in effect
from time to time.

“Upfront Fee” means a non-refundable fee payable to Lessor on the Closing Date
in an amount equal to 0.40% (40 basis points) times the initial Equity
Investment as set forth in Section 2.1 of the Participation Agreement.

“Wholly–Owned Subsidiary” or “Wholly-Owned” when used in reference to a
Subsidiary, means, at any time, any Subsidiary, one hundred percent (100%) of
all of the Equity Interests of (except directors’ qualifying shares), and voting
interests in, which are owned by any one or more of Lessee and Lessee’s other
Wholly–Owned Subsidiaries at such time.

“Yield” is defined in Section 2.3 of the Participation Agreement.

 

- 20 -